
 
Exhibit 10.1






REVOLVING LOAN AND SECURITY AGREEMENT




This REVOLVING LOAN AND SECURITY AGREEMENT (“Agreement”) among STERLING NATIONAL
BANK, having offices at 500 Seventh Avenue, New York  NY   10018-4502
(“Sterling”), CORNERSTONE BANK, having offices at 6000 Midlantic Drive, Suite
1205, Mt. Laurel, NJ 08054 (“Cornerstone”), and any other entity becoming a
Lender pursuant to this Agreement are collectively referred to as the “Lenders”
and individually as a “Lender;” and Sterling as the Agent for the Lenders as
well as acting for the benefit of Lenders (“Agent”); SPAR Group, Inc., a
Delaware corporation (“SGRP”), SPAR Incentive Marketing, Inc., a Delaware
corporation, PIA Merchandising Co., Inc., a California corporation, Pivotal
Sales Company, a California corporation, National Assembly Services, Inc., a New
Jersey corporation, SPAR/Burgoyne Retail Services, Inc. (f/k/a Retail
Information, Inc.), an Ohio corporation, SPAR Group International, Inc., SPAR
Acquisition, Inc., SPAR Trademarks, Inc., SPAR Marketing Force, Inc. and SPAR,
Inc., each a Nevada corporation (together with SGRP, either separately, jointly,
or jointly and severally, “Borrower”); all having an address of 560 White Plains
Road, Suite 210, Tarrytown NY 10591; and has an Effective Date of  July 6, 2010.




STATEMENTS


                A.           The Borrower has requested financial
accommodation(s) from Lenders.


                B.            Lenders are willing to render the requested
financial accommodation(s) to the Borrower in connection with the Borrower’s
business and on certain terms and conditions.


                C.            To secure the financial accommodation(s), the
Borrower is willing, among other things, to grant a first priority security
interest to Lenders in certain assets of the Borrower.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:




DEFINITIONS


“Accounts” - as defined in Exhibit A


“Affiliate” - as defined in Section 7.12


“Approved Subordinated Debt”- as defined in Section 7.1

 
 

--------------------------------------------------------------------------------

 

“Assignment and Transfer Agreement” – in the form as executed and attached as
Exhibit “C”


“Borrowing Base” – as defined in Section 1.1(b)


“Chattel Paper” - as defined in Exhibit A


“Collateral”   - as defined in Article 4


“Commitment” –  as defined in Section 1.1(a)


“Commercial Tort Claims” - as defined in Exhibit A


“Compliance Certificate” - as defined in Section 6.7(a)


“Confidential Information” – as defined in Section 18.7


“Debt” - as defined in Article 3


“Default” - as defined in Section 9.1


“Delivered Financials” - as defined in Section 5.4(a)


“Deposit Accounts” - as defined in Exhibit A


“Dilution” – as defined in Section 1.1(d)


“Dilution Factors” - as defined in Section 1.1(d)
 
“Domestic Subsidiary” - as defined in Exhibit D


“Effective Date” - as defined in Section 1.3(f)
 
“Environmental Laws” - as defined in Section 5.15(c)


“Equipment” - as defined in Exhibit A


“ERISA” - as defined in Section 5.10


“Excess Availability” - as defined in Section 1.9(t)


“Existing Webster Facility” - as defined in Section1.9(m)


“Fixed Charge Coverage Ratio” – as defined in Section 7.19

 
2

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” - as defined in Exhibit D


“Foreign Subsidiary Interest” - as defined in Exhibit D


“GAAP” - as defined in Section 5.4(a)


“General Intangibles” - as defined in Exhibit A


“Goods” - as defined in Exhibit A


“Guarantor Obligations” - as defined in Article 3


“Guaranty” – as defined in Section 1.10(n)


“Inactive Subsidiary” – as defined in Exhibit D


“Inactive Subsidiary Interest” – as defined in Exhibit D


“Indebtedness”– as defined in Section 7.17


“Instruments” - as defined in Exhibit A


“Inventory” - as defined in Exhibit A


“Investment Property” - as defined in Exhibit A


“LC Collateral Account” – as defined in Section 10.1(g)


“Letter of Credit Rights” - as defined in Exhibit A


“Loan Document”  - as defined in Section 11.16


 “Material Adverse Effect” -  as defined in Section 9.1(x)


“Note” - as defined in Section 1.3(c)


“Operating Documents” - as defined in Section 5.1(c)


“OSHA” - as defined in Section 5.11


“Overadvances” - as defined in Section 1.1(f)


“Permitted Guaranty” – as defined in Section 7.6


“Permitted Indebtedness” -  as defined in Exhibit D

 
3

--------------------------------------------------------------------------------

 

“Permitted Investments” -  as defined in Exhibit D


“Permitted Lien” -  as defined in Exhibit D


“Plan” - as defined in Section 5.10


“Prime Rate” - as defined in Section 1.3(e)


 “Pro Rata Percentage”  - as defined in Section 1.1(a)


“Protective Advances” - as defined in Section 8.5


“Qualified Accounts” - as defined in Section 1.1(c)


“Required Lenders”  - as defined in Section 1.1(f)


“Revolving Loan” - as defined in Section 1.1(a)


“Revolving Loan Account” – as defined in Section 1.1(e)


“Settlement Date” - as defined in Section 1.3(i)


“Subordinated Anthony Facility”  - as defined in Section1.9(s)


“Subsidiary(ies)” - as defined in Section 7.1


“Tangible Net Worth” - as defined in Section 7.16


“Termination Date” – as defined in Section 14.1


“Uniform Commercial Code” – as defined in Section 1.6


“Certain Interpretative Provisions” - as specified in Exhibit D




AGREEMENTS


ARTICLE 1.  THE REVOLVING LOAN


Section 1.1  The Revolving Loan


1.1(a)  Lenders agree to provide, in their sole and absolute discretion, an
amount commensurate with, as to each Lender, the amount of the commitment for
such Lender to make



 
4

--------------------------------------------------------------------------------

 

advances in the aggregate for the Revolving Loan and Letters of Credit
(“Commitment”) set forth on the signature page to this Agreement, or in the
Assignment and Transfer Agreement to which such Lender is a party, as such
amount may be reduced or increased in accordance with the provisions of this
Agreement, and pro rata, as to each Lender at any time, a fraction, expressed as
a percentage, the numerator of which is the amount of such Lender’s Commitment
at such time and the denominator of which is the aggregate amount of all
Commitments at such time (“Pro Rata Percentages”), severally and not jointly, at
one time or from time to time, at the request of the Borrower, advances to the
Borrower in an aggregate amount up to but not in excess of the Borrower’s
Borrowing Base on a Revolving Loan basis (the “Revolving Loan”), which may be
repaid and reborrowed during the term of this Agreement.  The full amount of
outstanding principal and interest on account of the Revolving Loan is to be
payable on the earlier of (i) two (2) years from the date of this Agreement,
(ii) as provided in Article 14 of this Agreement or (iii) upon a Default as
provided in this Agreement.


1.1(b)  The term “Borrowing Base” means an amount equal to the lesser of (i) Six
Million Five Hundred Thousand ($6,500,000.00) Dollars or the sum of (ii) up to
eighty-five (85%) percent of the face amount of the Borrower’s “Qualified
Accounts” plus (iii) the lesser of (A) up to sixty-five percent (65%) of the
face amount of the Borrower’s otherwise Qualified Accounts which are unbilled
for not more than up to 60 days following completion of service or product, or
(B) $2,000,000.00, but which, in no event, shall exceed fifty (50%) percent of
the Borrowing Base (in each case all less reserves determined by Agent for
advertising allowances, warranty claims and other contingencies) as that term is
defined in this Agreement, less the full unpaid and outstanding balance of any
letters of credit which Lenders in their sole and absolute discretion may issue
on account of the Borrower.


Agent has the right, from time to time, in its commercially reasonable
discretion, to increase and/or decrease the amount or percentage of the
Borrowing Base by written notice to the Borrower.  The Borrowing Base set forth
in this Agreement, or as may be hereafter set by Lenders, is a basis upon which
Lenders have agreed to execute this Agreement.  Such Borrowing Base reflects
Lenders’ reasonable estimate of the risk and valuation of the Collateral in the
administration of this Agreement and market and other conditions.  The Borrowing
Base is a mechanism for the monitoring by Lenders of the Borrower and not an
obligation on the part of Agent.


1.1(c) The term “Qualified Accounts” means the “Accounts” (as that term is
defined on Exhibit A annexed hereto) as to which the Borrower has furnished to
Agent adequate written information at such times and in such form as has been
or, from time to time, may be requested by Agent, which, taken selectively or as
a whole, meet all of the herein criteria until collected, are not unpaid for
more than ninety (90) days from the original date of invoice, which are payable
in United States Dollars and are  in all other respects acceptable to Agent in
its sole and absolute discretion, and specifically exclude the following:


 (A) Accounts with respect to which the account debtor is an officer, director,
employee, subsidiary or agent of the Borrower or an Affiliate thereof;

 
5

--------------------------------------------------------------------------------

 

(B) Accounts with respect to which goods are placed on consignment, guaranteed
sale, bill-and-hold, repurchase or return, or other terms by reason of which the
payment by the account debtor  may be conditional;


(C) Accounts arising from progress billings, invoices for deposits and rebills
of amounts previously credited, unapplied credits, or retainage;


(D) Accounts with respect to which the account debtor is not billed  in and paid
from the United States of America unless such Account is (1) fully guaranteed
and secured by an irrevocable letter of credit in form and substance
satisfactory to Agent and drawn on a United States bank acceptable to Agent, or
(2) is fully covered by foreign credit insurance pursuant to a policy
satisfactory in form and substance to Agent and issued by an insurer acceptable
to Agent;


(E) Accounts which arise from a lease or other extended payment basis;


(F) Accounts with respect to which the account debtor is the government of the
United States or any subdivision or authority thereof unless assigned to Agent
and otherwise in full compliance with the federal Assignment of Claims Act or
any similar act or regulation and such compliance is satisfactory to Agent;


(G) All Accounts owing by any account debtor if fifty (50%) percent or more of
the Accounts due from such account debtor are deemed not to be Qualified
Accounts hereunder;


(H) Accounts with respect to which the Agent does not for any reason have a
perfected first priority security interest, or with respect to which the
Accounts are subject to any existing or prospective claim, lien, security
interest or financing statement of any persons or entities, including without
limitation, the United States, or any agencies or instrumentalities thereof,
except for any Permitted Lien;


(I) Accounts with respect to which the Borrower is or may become liable to the
account debtor for goods sold or services rendered by the account debtor to the
Borrower, to the extent of the Borrower’s existing or potential liability to
such account debtor;


(J) Accounts with respect to which the account debtor has disputed any liability
or the account debtor has made any claim with respect to any other Account due
to the Borrower, or Accounts any portion of which is otherwise subject to any
right of setoff, deduction, breach of

 
6

--------------------------------------------------------------------------------

 

warranty or other defense, dispute or counterclaim by the account debtor, or
subject to contra Accounts;


(K)  that portion of the Accounts owed by any account debtor which  exceeds
twenty-five (25%) percent of all of the Accounts;


(L) that portion of any Accounts representing late fees, accounting service
charges or interest;


(M) Accounts of an account debtor where the account debtor is located in a state
which requires a Notice of Business Activities Report or similar report  to be
filed and the Borrower has not filed same for the current year, or where the
Borrower is not otherwise authorized to transact business in said state, or
where the Borrower is not in good standing in such state;


(N) Accounts owed by any account debtor which is insolvent, transferred a bulk
of its assets, or is the subject of an insolvency or bankruptcy proceeding;


(O) that portion of any Accounts represented by contract rights, documents,
instruments, chattel paper or general intangibles;


(P) any and all Accounts of an account debtor whose credit-worthiness is not
satisfactory to Agent in its sole credit judgment based on information available
to Agent;


(Q) Accounts deemed by Agent to constitute customer deposits, advanced payments
or prepayments.


References to percentages of all Accounts are based on dollar amounts of
Accounts and not number of Accounts.  Anything to the contrary notwithstanding,
Agent has the right, in its sole and absolute discretion, to classify any
Accounts as not being Qualified Accounts.


                                1.1(d) Without limiting any other rights, terms,
conditions or remedies of Agent, all Revolving Loan advances or financial
accommodations made or otherwise available to Borrower is subject to Agent’s
continuing right, in its sole and absolute discretion, to withhold from Borrower
a reserve, and to increase and decrease such reserve from time to time, if and
to the extent that, in Agent’s sole judgment, such reserve is necessary when
“Dilution” (defined as a percentage based upon the prior six (6) months
resulting from dividing (a) bad debt write-downs, discounts, allowances,
credits, and other items determined by Agent with respect to Accounts reported
as “Qualified Accounts” by Borrower during such period to the extent the same
reduce the balance below the amount so reported by Borrower by (b) the gross
amount of Accounts reported by Borrower during such period) exceeds five (5%)
percent, to protect the interests of Agent against possible non-payment of
Accounts, for any reason, by account debtors, possible non-payment by

 
7

--------------------------------------------------------------------------------

 

Borrower of any indebtedness owed to, or liens held by third parties (including,
but not limited to a $25,000.00 reserve pending discharge of judgment entered
November 3, 2000 in favor of AB Management in New York Supreme Court), to
protect the interests of Agent against the possible adverse effect of any state
of facts which does or would, with or without notice or passage of time, or
both, constitute a Default hereunder and to reflect or take into account the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrower (“Dilution Factors”).


1.1(e)  The Agent will charge the Revolving Loan Account (meaning the account on
the Agent’s books, in the Borrower’s name, in which the Borrower will be charged
with all Debt when due or incurred by the Agent or any Lender)  for all
Revolving Loan advances made by the Agent and the Lenders to the Borrower or for
the Borrower’s account, and for all any other Debt, when due and payable
hereunder.  The Agent will credit the Revolving Loan Account with all amounts
received by the Agent for the Borrower’s account, including, as set forth above,
all amounts received by the Agent in payment of Collateral, and such amounts
will be applied to payment of the Debt in the order and manner set forth
herein.  In no event will prior recourse to any Account or other Collateral
granted to or by the Borrower be a prerequisite to the Agent’s or the Lenders’
rights to demand payment of any of the Debt.  In addition, each Borrower agrees
that neither the Agent nor any Lender has any obligation whatsoever to perform
in any respect any of the Borrower’s contracts or obligations relating to the
Collateral.  The Borrower hereby authorizes the Agent to charge the Revolving
Loan Account with the amount of all payments due under this Agreement as such
payments become due.  Any amount charged to the Revolving Loan Account bears
interest at the rate provided for the Revolving Loan as applicable
hereunder.  The Borrower confirms that any charges which the Agent may make to
the Revolving Loan Account as provided herein will be made as an accommodation
to the Borrower and solely at the Agent’s discretion.


1.1(f) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Agent may in its sole discretion (but with
absolutely no obligation), make Revolving Loan advances to the Borrower, on
behalf of the Lenders, in amounts that exceed amounts that Agent may choose to
advance hereunder (any such excess Revolving Loan are herein referred to
collectively as “Overadvances”); provided that, no Overadvance will be made if
it may result in a Default.  Notwithstanding, Agent may without the consent of
Required Lenders make an Overadvance of up to ten (10%) percent in excess of the
Borrowing Base for not more than thirty (30) consecutive days;  the term
“Required Lenders” meaning, (a) at all times while there are (2) two or fewer
Lenders hereunder, all of the Lenders, and (b) at all times while there are
three (3) or more Lenders hereunder, those Lenders holding at least fifty-one
percent (51%) of the total Commitments under the Revolving Loan (or fifty-one
percent (51%) of the outstanding principal amount of the Revolving Loan
outstanding as reflected by Agent’s records, in the event that the Commitment of
any Lender has terminated.


Section 1.2  - [Intentionally omitted]



 
8

--------------------------------------------------------------------------------

 

Section 1.3 Interest Rate and Other Provisions Relating to The Revolving Loan


1.3(a)  Interest accrues on the Revolving Loan at Agent’s floating Prime Rate
(as that term is defined in this Agreement) plus one and one-half  (1.50%)
percent per annum.


1.3(b)  Each change in the floating interest rate is to take effect
simultaneously with a corresponding change in the Prime Rate without notice to
Borrower.  Interest is to be calculated on a daily basis with each day
representing 1/360th of a year.


1.3 (c) The Revolving Loan is to be evidenced and authenticated by promissory
note(s) issued by Borrower (each a “Note”) in the form required by
Agent.  Separate Notes are to be prepared and authenticated for the Lenders’ Pro
Rata Percentage.


1.3(d)  In the event of Default, whether declared or not (as defined in this
Agreement), interest accrues at Agent’s option on the Revolving Loan and the
Debt (as defined in this Agreement) at a rate equal to five (5%) percent above
the interest rate otherwise payable hereunder. Borrower acknowledges that: (i)
such additional rate is a material inducement to Lenders to make the Revolving
Loan; (ii) Lenders would not have made the Revolving Loan in the absence of the
agreement of the Borrower to pay such default rate; (iii) such additional rate
represents compensation for increased risk to Lenders that the Revolving Loan
will not be repaid; and (iv) such rate is not a penalty and represents a
reasonable estimate of (a) the cost to Lenders in allocating resources (both
personnel and financial) to the ongoing review, monitoring, administration and
collection of the Revolving Loan and (b) compensation to Lenders for losses that
are difficult to ascertain.


1.3(e)  The “Prime Rate” means the fluctuating Prime Rate of interest published
in the Wall Street Journal (or its successors and assigns) from time to
time.  The Prime Rate is established for the convenience of Lenders.  It is not
necessarily Lenders’ lowest rate.  In the event that there should be a change in
the Prime Rate, such change is effective on the date of such change without
notice to Borrower or any Guarantor, endorser or surety.  Any such change will
not effect or alter any other term or conditions of any  promissory note or this
Agreement.


1.3(f)  Interest on the Revolving Loan is payable by the Borrower each month in
arrears beginning on the first banking day of Agent in the month following the
“Effective Date” (meaning, the latest date on which this Agreement and all
related documents are executed by the Agent, all Lenders, Borrower and
Guarantor), unless otherwise provided herein or in the Note.  Agent may, at its
sole and absolute discretion, charge unpaid interest or principal to any
checking or other account of the Borrower or Guarantor, deduct unpaid interest
or principal as and when due from any future advance to the Borrower, or apply
any proceeds received by  Agent to the payment of unpaid interest or
principal.  Any failure or delay by Agent in submitting an invoice(s) for
interest payments does not discharge or relieve the Borrower of the obligation
to render timely payments.  Borrower is to maintain its primary operating
accounts with Agent and is to maintain sufficient balances therein in a money
market account maintained with Agent  (of not less than $275,000.00 on an
average monthly basis) at all times to enable Agent to directly charge all sums
due to Agent.


1.3(g)  In no event is the interest rate or other charges of this Agreement to
exceed the highest rate permissible under law.  If any provision of this
Agreement or any other instrument

 
9

--------------------------------------------------------------------------------

 

executed in connection thereto be construed or held to permit the collection of
or to require the payment of any amount of interest in excess of that permitted
by applicable law, the provisions of this paragraph control and override any
contrary or inconsistent provision of this Agreement or instrument.  The
intention of the parties is to conform strictly to the applicable laws relating
to maximum rates of interest.  This Agreement and each other instrument
evidencing or relating to the Debt are to be held subject to reduction or rebate
as to any amount paid by or on behalf of the Borrower in violation of any such
law.


1.3(h)  The Agent, on behalf of the Lenders, is to disburse the Revolving Loan
advances to the Borrower and is to handle all collections of Collateral and
repayment of all Debt.  It is understood that for purposes of advances to the
Borrower, the Agent will also be using the funds of the Agent, and pending
settlement, all interest accruing on such advances are payable to the Agent.


                                1.3(i)   Unless the Agent has been notified in
writing by any Lender prior to any advance to the Borrower that such Lender will
not make the amount which would constitute its Pro Rata Percentage of the
borrowing on such date available to the Agent, the Agent may assume that such
Lender will make such amount available to the Agent on a “Settlement Date”
(meaning, Wednesday of each week, or if any Wednesday is not a banking day on
which all Lenders are open for business, the immediately preceding banking day
on which all Lenders are open for business, provided that, after the occurrence
of an event of Default or during a continuing decline or sudden increase in the
principal amount of the Revolving Loan, the Agent, in its discretion, may
require that the Settlement Date occur more frequently, even daily, so long as
any Settlement Date chosen by the Agent is a banking day on which each Lender is
open for business), and in reliance upon such assumption, the Agent may make
available to the Borrower a corresponding amount.  A certificate of the Agent
submitted to any Lender with respect to any amount owing under this subsection
is conclusive, absent manifest error.  If such Lender’s Pro Rata Percentage of
such borrowing is not in fact made available to the Agent by such Lender on the
Settlement Date, the Agent is entitled to recover from the Borrower, on demand,
such Lender’s Pro Rata Percentage of such borrowing, together with interest
thereon (for the account of the Agent) at the rate per annum applicable to such
borrowing, without prejudice to any rights which the Agent may have against such
Lender hereunder.  Nothing contained herein is deemed to obligate the Agent to
make available to the Borrower the full amount of a requested advance when the
Agent has any notice (written or otherwise) that any of the Lenders will not
advance its Pro Rata Percentage thereof.


                                1.3(j)  On each Settlement Date, the Agent and
the Lenders are to each remit to the Agent, in immediately available funds, all
amounts necessary so as to ensure that, as of the Settlement Date, the Lenders
have advanced their respective Pro Rata Percentages of the Revolving Loan.  Each
Lender’s obligation to Agent to make the settlements pursuant to this Section
1.3 are absolute and unconditional and are not affected by any circumstance,
including without limitation any set-off, counterclaim, recoupment, defense or
other right which any such Lender or the Borrower has against the Agent, the
Borrower, any other Lender or any other person but are subject to and need not
be made by any Lender following, (w) the occurrence or continuance of a Default
or an event of Default, (x) any adverse change in the condition (financial or
otherwise) of the

 
10

--------------------------------------------------------------------------------

 

Borrower, or (y) any breach of this Agreement or any other related document by
the Borrower or any other Lender.


Section 1.4  [Intentionally omitted]


Section 1.5  Lockbox and Collections


                                1.5(a)  Borrower is to establish a system of
lockbox and blocked bank accounts with Agent, with respect to the collection of
Accounts and the deposit of proceeds of Collateral acceptable to Lenders in all
respects.  The Borrower is to immediately (and not less frequently than daily)
deliver, at its sole expense, to Agent, as agent for Lenders and subject to the
terms of this Agreement, all proceeds of the Collateral (as that term is defined
in this Agreement), including but not limited to any checks, cash, credit card
sales and receipts, notes or other instruments or property received by the
Borrower for deposit into such lockbox or other controlled account(s) designated
by Agent which is to be applied in determining the outstanding balance of the
Revolving Loan.  Borrower is to (i) indicate on all of its invoices that funds
should be delivered to and deposited into such accounts; (ii) direct all of its
account debtors to deposit any and all proceeds of Collateral into such
accounts; (iii) irrevocably authorize and direct any banks which maintain the
Borrower’s initial receipt of cash, checks and other items to promptly wire
transfer all available funds to such accounts; and (iv) advise all such banks of
Agent’s security interest in such funds.


                1.5(b)  The balance of the Revolving Loan and availability under
the Revolving Loan will be determined as follows:


 (A)  Domestic checks received by Agent on or before 12:00 Noon of any banking
day are to be deemed received by Agent on such banking day;


 (B)   Domestic checks received by Agent after 12:00 Noon of any banking day are
to be deemed received by Agent on the following banking day;


 (C)  Any other form of proceeds received by Agent is to be deemed received by
Agent when the Agent has received notification of collection (if notice of
collection is received on or before 12:00 Noon of any such banking day, such
proceeds are to be deemed to have been received by the Agent on such banking
day; if notice of collection is received after 12:00 Noon of any such banking
day, such proceeds are to be deemed to have been received by the Agent on the
following banking day);


 (D)  Any credit(s) to the account of the Borrower are conditioned upon final
payment to Agent at its office in cash or solvent credits;


 (E)  Any item(s) not collected or not paid are to be charged (at the then
current advance rate) as a debit against the Revolving Loan or any account of
the Borrower maintained with Agent.

 
11

--------------------------------------------------------------------------------

 

            1.5(c) Interest will continue to accrue on the amount of any checks
or other proceeds received by Agent for a period of three (3) banking days after
receipt (as defined in this Section).


Section 1.6  Monthly Statement


Once each month Agent may render a statement of account to the Borrower
reflecting the current status of the Revolving Loan.  Such statement is to be
deemed an accounting and an authenticated record within the meaning of the
Uniform Commercial Code of the State of New York, as the same may be amended and
in effect from time to time (the “Uniform Commercial Code”).  If any statement
or other determination made by Agent indicates that the outstanding balance of
the Revolving Loan exceeds the Borrowing Base, the Borrower must immediately pay
the excess balance to Agent.  Such excess is not to be construed as a commitment
or obligation of Agent to make advances in excess of the Borrowing Base.  Each
statement of account is to be considered correct, accepted by the Borrower and
conclusively binding upon the Borrower, unless the Borrower gives notice to
Agent to the contrary in writing within ten (10) banking days after the sending
of the statement by Agent.  If the Borrower disputes the accuracy of Agent’s
statement, the Borrower’s notice is to specify in detail the basis of the
dispute.  If the Borrower requests an accounting more frequently than once per
six (6) month period, Agent may charge the Borrower for the cost of each
additional accounting.


Section 1.7  Method of Advances


Advances under the Revolving Loan may be made through written requests from the
Borrower from an individual purporting to be an authorized representative of the
Borrower and other written notification or authentication acceptable to Agent,
by deposit of the amount requested pursuant to this Agreement in such controlled
account(s)  required by this Agreement.  All such requests, means of
notification and writings are to be deemed conclusively binding upon the
Borrower.  In the event Agent honors a check of the Borrower resulting in the
Borrower’s checking account being deemed overdrawn, Agent is to be deemed to
have made an advance to the Borrower in the amount overdrawn on the Agent’s
banking day immediately preceding the day on which the Borrower’s check is
tendered to Agent for collection (even if that amount is in excess of the
Borrowing Base).  Notwithstanding, Agent has no obligation to honor any
overdraft of the Borrower.


Section 1.8  Reimbursement of Increased Cost to Lenders


If any law, regulation or guideline, or change in any law, regulation or
guideline or in the interpretation thereof, or any order or ruling by any
regulatory body, court or other governmental authority, or compliance by the
Lenders with any request or directive (whether or not having the force of law)
of any such regulatory body, court or authority, imposes, modifies, or deems
applicable to Lenders any reserve, capital, special deposit or other requirement
or condition in respect of the Debt, which results in an increased cost or
reduced benefit to Lenders (as determined by reasonable allocation of the
aggregate of such increased costs or reduced benefits to Lenders resulting from
such event), then Borrower is to pay to Lenders from time to time upon demand
additional amounts sufficient to compensate Lenders for such increased costs or
reduced

 
12

--------------------------------------------------------------------------------

 

benefits, together with interest on each such amount from a date ten (10) days
after the date of such demand until payment in full thereof at the highest
interest rate then applicable to any of the Debt.  A certificate setting forth
in reasonable detail such increased cost incurred or reduced benefit realized by
Lenders as a result of any such event is to be conclusive as to the amount
thereof, absent manifest error.


Section 1.9  Conditions Precedent to the Revolving Loan


The discretion of Agent to make the Revolving Loan and the discretion by Agent
to make any advances pursuant to this Agreement is further subject to the
following conditions:


                1.9(a)  Such assurances (including certificates from
representatives of the Borrower or Guarantor) that Agent requires that the
representations and warranties of the Borrower and Guarantor set forth in this
Agreement or relating to this Agreement are true, accurate and complete;


                1.9(b)  Such assurances (including certificates from
representatives of the Borrower or Guarantor) that Agent requires that the
proceeds of the Revolving Loan are to be utilized by the Borrower for the
purposes set forth in this Agreement;


                1.9(c)  Such assurances (including certificates from
representatives of the Borrower or Guarantor) that Agent requires that no event
of Default defined in this Agreement or other documents relating to this
Agreement exists, continues to exist, or would exist but for the lapse of time
or notice;


                1.9(d)  Agent has received tax lien, judgment lien and Uniform
Commercial Code searches from all jurisdictions reasonably required by Agent,
and such searches verify that Agent has a first and only priority security
interest in the Collateral, subject only to such liens on Schedule 1 hereof;


                1.9(e) Borrower has delivered to Agent evidence satisfactory to
Agent that all required insurance is in full force and effect, and Agent has
confirmed that Agent has been named as a loss payee and additional insured with
respect to the required insurance in a manner satisfactory to Agent;


                1.9(f)  All Uniform Commercial Code financing statements and
similar documents required to be filed in order to effect in favor of Agent a
first priority and exclusive perfected security interest in the Collateral (to
the extent that such a security interest may be perfected by a filing under the
Uniform Commercial Code or applicable law), has been properly filed in each
office in each jurisdiction required.  Agent has received (i) acknowledgement
copies of all such filings (or, in lieu thereof, Agent has received other
evidence satisfactory to Agent that all such filings have been made), and (ii)
evidence that all necessary filing fees, taxes and other expenses related to
such filings have been paid in full;

 
13

--------------------------------------------------------------------------------

 

        1.9(g)  Agent has received  copy of the resolutions of the Board of
Directors of  Borrower authorizing the execution, delivery and performance of
the Revolving Loan documents to be executed by Borrower, certified by the
Secretary or Assistant Secretary of Borrower as of the date hereof, together
with a certificate of such Secretary or Assistant Secretary as to the incumbency
and signature of the officer(s) executing the Revolving Loan documents on behalf
of Borrower;


               1.9(h)  Agent has received: (i) a copy of the Certificate or
Articles of Incorporation of Borrower, certified by the applicable authority in
Borrower’s State of incorporation, and copies of the by-laws (as amended through
the date hereof) of Borrower, certified by the respective Secretary or an
Assistant Secretary thereof; and (ii) a copy of the Articles of Organization of
Borrower, certified by the applicable authority in Borrower’s State of
organization, and copies of the operating agreement (as amended through the date
hereof) of Borrower, certified by the respective Secretary or Assistant
Secretary or the manager thereof;


                1.9(i)  Agent has received an executed Officer’s Certificate of
Borrower, satisfactory in form and substance to Agent, certifying that as of the
date of the execution of this Agreement (i) the representations and warranties
contained herein are true and correct in all material respects, (ii) Borrower is
in compliance with all of the terms and provisions set forth herein and (iii) no
Default or event of Default has occurred;


                1.9(j)  Borrower has delivered to Agent all information
necessary for Agent to issue wire transfer instructions on behalf of Borrower
for the initial and subsequent Revolving Loan and/or advances to be made under
this Agreement, including disbursement authorizations in form acceptable to
Agent;


                1.9(k)  Agent is satisfied that no Material Adverse Effect has
occurred in the financial condition, business, prospects, profits, operations or
assets of the Borrower, the Borrower’s Subsidiaries or the Guarantor. In
addition, the Borrower has delivered to Agent and Agent is satisfied with such
financial statements requested by Agent;
 
                1.9(l)   Agent and Borrower have entered into account agreements
with respect to each depository account and Borrower has established cash
balances in such demand deposit accounts at Agent of at least $275,000.00, which
may be funded utilizing the proceeds of the initial Revolving Loan to be made
under this Agreement;


                1.9(m)  Borrower’s existing credit facility with Webster
Business Credit Corporation (the “Existing Webster Facility”) will have been
terminated, all obligations of the Borrower and the Guarantor with respect
thereto will have been paid or satisfied in full, utilizing the proceeds of the
initial Revolving Loan to be made under this Agreement, and all liens and
security interests in favor of Webster

 
14

--------------------------------------------------------------------------------

 

Business Credit Corporation in connection therewith has been terminated and/or
released upon such payment;


1.9(n)  The Guarantor has executed and delivered to Agent the instruments of
guaranty executed by Robert  Brown and William Bartels  (“Guaranty”);


                1.9(o)  Subject to the filing, priority and remedies provisions
of the Uniform Commercial Code, the provisions of the Bankruptcy Code,
insolvency statutes or other like laws, the equity powers of a court of law and
such other matters as may be agreed upon with Agent, counsel for the Borrower
and the Guarantor has delivered to Agent opinion(s) satisfactory to Agent
opining, inter alia, that each Revolving Loan document to which Borrower or any
Guarantor is a party is valid, binding and enforceable in accordance with its
terms, as applicable, and that the execution, delivery and performance by
Borrower and Guarantor of the Revolving Loan documents to which such person or
entity is a party are (i) duly authorized, (ii) do not violate any terms,
provisions, representations or covenants in the articles of incorporation,
by-laws or other organizational agreement of Borrower or Guarantor, as the case
may be, (iii) to the best knowledge of such counsel, do not violate any terms,
provisions, representations or covenants in any agreement, mortgage, deed of
trust, note, security agreement, indenture or other material contract to which
any Borrower or Guarantor is a signatory, or by which Borrower or Guarantor (or
any Borrower’s or Guarantor’s assets) are bound; and (iv) pending litigation
with Safeway, Inc. has been satisfactorily resolved and/or any further
resolution thereof will not have a Material Adverse Effect;


                1.9(p)  As of the date of the Effective Date, there is no (x)
injunction, writ or restraining order restraining or prohibiting the
consummation of the financing arrangements contemplated under this Agreement, or
(y) suit, action, investigation or proceeding (judicial or administrative)
pending against the Borrower or Guarantor, any Subsidiary of the Borrower or any
of their assets, which, in the opinion of Agent, if adversely determined, could
have a Material Adverse Effect;


                1.9(q)  Borrower and Guarantor have executed and delivered to
Agent such additional Revolving Loan documents necessary to consummate the
lending arrangements contemplated by this Agreement as set forth on such
checklists prepared by or on behalf of Agent, including, but not limited to,
Landlord Waiver for Michigan premises;


                1.9(r)  Borrower and Guarantor have fully complied with all of
the terms and conditions of the commitment letter dated May 12, 2010 issued in
connection herewith by Agent;


                1.9(s)  Michael Anthony Holdings, Inc. has executed and
delivered an agreement of subordination on terms acceptable to Agent by which
payment and performance of all indebtedness and Liens of the Borrower to Michael
Anthony

 
15

--------------------------------------------------------------------------------

 

Holdings, Inc. (the “Subordinated Anthony Facility”)has been subordinated in
favor of the Debt due and Collateral pledged to the Agent;  and


                1.9(t)  As of the date of the initial advance on account of the
Revolving Loan, there will be available for Borrower to borrow an amount not
less than  $250,000.00, computed by a formula equal to the Borrowing Base minus
the sum of (i) the outstanding amount of such initial advance plus (ii) all
amounts due and owing to Borrower’s trade creditors past due in payment and any
reserves determined by Agent, plus (iii) fees and expenses for which Borrower is
liable hereunder but which have yet not been paid by Borrower (“Excess
Availability”).


ARTICLE 2.  ADDITIONAL OBLIGATIONS OF THE BORROWER AND GUARANTOR


Section 2.1  Existing Obligations


The  Borrower agrees to pay to Lenders and perform, when due, all debts,
liabilities, duties, representations, covenants and warranties to Lenders,
whether now or in the future existing, direct, indirect or acquired by
negotiation, or the result of any derivative transaction, purchase, discount or
assignment, primary or secondary, joint or several, fixed or contingent
(regardless of form, existence of collateral therefor, whether guaranteed, or
subject to a participation agreement), secured or unsecured, whether arising
from an extension of credit, funds transfers, letter of credit, deposit
relationship, or otherwise, and any amendments, extensions or renewals thereof,
together with all costs, taxes, expenses and attorneys’ fees (whether or not
charged by outside counsel) incurred in connection therewith relating to or
incurred in connection with the Revolving Loan.


Section 2.2  Future Advances


The  Borrower agrees to pay and perform, when due, future advances, Revolving
Loan, debts, liabilities and duties to Lenders whether now or in the future
existing, direct, indirect or acquired by negotiation, or the result of any
derivative transaction, purchase, discount or assignment, primary or secondary,
joint or several, fixed or contingent (regardless of form, existence of
collateral therefor, whether guaranteed, or subject to a participation
agreement), secured or unsecured, whether arising from an extension of credit,
funds transfers, letter of credit, deposit relationship, or otherwise, and any
amendments, extensions or renewals thereof, together with all costs, taxes,
expenses and attorneys’ fees (whether or not charged by outside counsel)
incurred in connection therewith relating to or incurred in connection with the
Revolving Loan.


Section 2.3  Expenses in Preserving Interests of Agent


The  Borrower agrees to pay on demand, such advances made by Lenders to or for
the account of the Borrower, including advances for insurance, repairs to any
Collateral, taxes, and such costs incurred by Agent (in its discretion and
regardless as to whether any such advance increases the unpaid balance of the
Revolving Loan or the Debt) in the discharge of any lien,

 
16

--------------------------------------------------------------------------------

 

security interest, encumbrance, lease, pledge or assignment whether prior to or
following judgment relating to or incurred in connection with the Revolving
Loan.


Section 2.4  Obligations to Agent Affiliates


The  Borrower agrees to pay and perform, when due, all other debts, liabilities,
duties, representations, covenants and warranties of Borrower to any Affiliate
of Lenders, whether now or in the future existing, direct, indirect or acquired
by negotiation, or the result of any derivative transaction, purchase, discount
or assignment, primary or secondary, joint or several, fixed or contingent
(regardless of form, existence of collateral therefor, whether guaranteed, or
subject to a participation agreement), secured or unsecured, whether arising
from an extension of credit, funds transfers, letter of credit, deposit
relationship, or otherwise, and any amendments, extensions or renewals thereof,
together with all costs, taxes, expenses and attorneys’ fees (whether or not
charged by outside counsel) incurred in connection therewith relating to or
incurred in connection with the Revolving Loan.


Section 2.5  Expenses in Realizing Upon Security Interest


The Borrower agrees to pay, on demand, all costs and expenses, including
reasonable attorneys fees of both outside and in-house counsel, incurred by
Agent to preserve, collect, protect, foreclose, sell, or otherwise realize upon
Lenders’ security interest in the Collateral identified in this Agreement or in
any other security agreement executed by the Borrower or Guarantor of the
Revolving Loan or other obligation of the Borrower to Lenders whether prior to
or subsequent to judgment relating to or incurred in connection with the
Revolving Loan.


Section 2.6  Expenses in Enforcing and Defending Rights


The Borrower agrees to pay, on demand, all costs and expenses, including
reasonable attorneys fees of both outside and in-house counsel, incurred by
Agent or Lenders in the prosecution or defense of any action or proceeding
relating to the subject matter of this Agreement or other agreement or
instrument executed by the Borrower or Guarantor relating to or incurred in
connection with the Revolving Loan, whether prior to or following judgment,
relating to or incurred in connection with the Revolving Loan.


Section 2.7  Costs of Agent


The Borrower agrees to pay, on demand, to Agent all costs and expenses incurred
by Lenders in the preparation, execution and administration of this Agreement or
any other Loan Document, including, but not limited to, reasonable fees and
expenses of Agent’s attorneys, consultant and other professionals, search fees,
such fees payable pursuant to this Agreement, and other out-of-pocket expenses
whether prior to or following judgment relating to or incurred in connection
with the Revolving Loan.



 
17

--------------------------------------------------------------------------------

 

ARTICLE 3.  THE DEBT


For purposes of this Agreement: (a) the term “Debt” is defined as the Revolving
Loan (including future advances) together with interest thereon and the other
amounts to be paid and the additional obligations to be performed by any
Borrower under  Article 1 and Article 2 of this Agreement; and (b) the term
“Guarantor Obligations” is defined as the guaranty of the Debt in the Guaranty
and the other amounts to be paid and the additional obligations to be performed
by any Guarantor  under the Guaranty.


ARTICLE 4.  SECURITY INTEREST


To secure the payment and performance by the Borrower  of the Debt to Lenders,
each Borrower hereby pledges, sets over, assigns, delivers and grants a
continuing security interest (which the parties intend to have first priority)
to the Agent (for the benefit of all of the Lenders) in all of its Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Equipment, General
Intangibles, Goods, Instruments, Inventory,  Investment Property, Letter of
Credit Rights and all other assets and property (other than any Foreign
Subsidiary Interest or any Inactive Subsidiary Interest) more particularly
described in Exhibit A annexed hereto and incorporated herein and in the
insurance for the benefit of Agent described in Section 6.13 of this
Agreement.  Each Borrower hereby pledges, sets over, assigns, delivers and
grants such additional security interests set forth in such other security
agreements and control agreements delivered by any Borrower in connection with
this Agreement.  The foregoing is referred to, collectively, as the
“Collateral.”  However, the Collateral does not include any Foreign Subsidiary
Interest or any real property lease.  The security interest pledged, set over,
assigned and granted by the Borrower to the Agent (for the benefit of all of the
Lenders) in the Collateral is to be a first and only priority security interest
pursuant to applicable law (unless otherwise provided in this Agreement or any
other Loan Document) and the Borrower will take all such action to create and
perfect such security interest as Agent may reasonably require.


ARTICLE 5.  REPRESENTATIONS AND WARRANTIES TO AGENT


In order to induce Lenders to execute this Agreement, the Borrower, for itself,
and its Domestic Subsidiaries (collectively, “they”, “them” or “their”) makes
the following representations and warranties to Lenders:


Section 5.1  Organization and Standing


5.1(a) They are duly organized, validly existing registered organizations in
good standing under the laws of the state of formation. The spelling and
identification of them in this Agreement are accurate in all respects and
consistent with their registration.   They are duly licensed or qualified to do
business in each jurisdiction in which qualification is required by law, and
they are in good standing in all such jurisdictions.  They have full corporate
power and authority to own their properties and to carry on business in all
jurisdictions where they are doing business.  All leases relating to the current
use by them of properties or assets are in full force and effect.


5.1(b)  They possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
business substantially as now

 
18

--------------------------------------------------------------------------------

 

conducted and as presently proposed to be conducted in all material respects,
and are not in violation of  rights of others in any material respect with
respect to any of the foregoing.


5.1(c)  Agent has been provided with a true copy of each of the filed
Certificate of Incorporation, bylaws and authorizing resolutions respecting its
Loan Documents for each Borrower, SGRP’s published charters and policies, and
any amendments thereto (collectively and where applicable “Operating Documents”)
of them as the same are still in full force and effect.  Agent may rely on the
accuracy and integrity of the Operating Documents.  Borrower has the authority
to execute this Agreement and perform the undertakings set forth herein.


5.1(d)  There has been no Certificate of Cancellation or Certificate of
Dissolution filed on behalf of them, nor have they been de facto dissolved by
any event such as the death, retirement, resignation, expulsion, bankruptcy or
dissolution of any shareholder, partner or member or any other event which would
cause the dissolution of them pursuant to applicable law.


5.1(e)  The individual(s) executing this Agreement on behalf of the Borrower are
authorized as officers to do so and  to bind and obligate Borrower pursuant to
the terms hereof.


5.1(f)  The provisions of this Agreement are not inconsistent with the
provisions of the Operating Documents.


Section 5.2  Power


5.2(a)  The Borrower has the power to execute, deliver and carry out this
Agreement and other Loan Documents executed by it.  Borrower’s governing boards
have duly authorized and approved the terms of this Agreement and the other Loan
Documents and all related actions.  Except for the filing of the contemplated
Uniform Commercial Code Financing Statements and Patent and Trademark Collateral
Assignments contemplated hereunder, no other action, whether by resolution,
governmental entity, or otherwise, is necessary for the consummation of the
transactions contemplated by this Agreement.  The Borrower’s performance
hereunder does not and will not constitute a breach or default of any material
agreement or law to which it is subject.


5.2(b) This Agreement and the other Loan Documents, upon execution and delivery,
will constitute the legal, valid and binding agreements of the Borrower,
enforceable in accordance with their respective terms except as may be limited
by applicable bankruptcy or insolvency law, or by general principles of equity.


Section 5.3  Litigation


There are no judgments, lawsuits (other than Safeway, Inc.), judicial
proceedings, investigations or complaints pending or threatened against Borrower
relating to any aspect of their business or properties, including but not
limited to environmental protection, that if adversely determined would be
reasonably likely to have a Material Adverse Effect.  Borrower is not in default
with respect to any judgment, order, injunction or assessment issued by any
court or any

 
19

--------------------------------------------------------------------------------

 

governmental agency relating to any aspect of their business or properties or
relating to their ability to consummate the transactions contemplated by this
Agreement.


Section 5.4  Financial Statements and Solvency


5.4(a) Prior to the execution of this Agreement, the Borrower has delivered to
Agent SGRP’s annual and quarterly reports and proxy statement most recently
filed with the Securities and Exchange Commission, which reports contain the
consolidated financial statements of SGRP and its Subsidiaries, and Borrower’s
unaudited combined internal financial statements dated April 16, 2010
(collectively, the “Delivered Financials”) requested by Agent.  The financial
statements included in the Delivered Financials are accurate and complete in all
material respects, have been prepared in accordance with generally accepted
accounting principles consistently applied (“GAAP”), reflect or provide for all
fixed and contingent claims against debts and liabilities as of the dates
thereof in accordance with GAAP, and fairly and accurately present the assets,
liabilities, results of operations and capital of the covered parties as at the
dates thereof in all material respects.   There has not been any material
adverse change in the Borrower’s financial condition between the date of the
most recent of the Delivered Financials and the date of this Agreement.  To the
best knowledge of the Borrower, no fact or condition exists, is contemplated or
threatened that would be reasonably likely to cause any such material adverse
change at any time in the foreseeable future.


5.4(b) Except as shown on the Delivered Financials and liabilities subsequently
accrued in accordance with GAAP, the Borrower has no unaccrued liabilities as of
the date hereof which would materially and adversely affect its financial
condition.


5.4(c) All books and records of account are accurate, complete and properly
reflect all transactions purported to be documented thereby in all material
respects in accordance with GAAP.


5.4(d) Borrower’s consolidated assets, at a fair valuation (and including,
without limitation, contribution rights and other contingent assets related to
contingent liabilities), exceed Borrower’s consolidated liabilities (including,
without limitation, contingent liabilities) at each time of an advance of the
Revolving Loan.  Borrower is paying its debts as they become due (subject to its
normal payment practices), and taking into account availability of the Revolving
Loan, Borrower has consolidated capital and consolidated assets sufficient to
carry on its business.


5.4(e)  None of the Domestic Subsidiaries (all of which are listed and
identified on Schedule 2 annexed hereto), other than those constituting any
Borrower or Foreign Subsidiary, are operating entities or have any assets or
liabilities other than intercompany debt, goodwill, tax attributes, ownership of
other Subsidiaries or the like.  All of the operating assets of the business
maintained by the Borrower in the United States are owned or leased by the
Borrower.



 
20

--------------------------------------------------------------------------------

 

Section 5.5  Compliance with Law


5.5 (a)  They are, and at all times during the past have been, in compliance in
all material respects with all laws, governmental rules and regulations
applicable to their business and properties, including those relating to
environmental protection.


5.5(b)  They are, and at all times during the past have been, in compliance in
all material respects with all requirements of the Americans with Disabilities
Act of 1990, 42 U.S.C. 12101 et seq., including, but not limited to, those
regulations promulgated by the Architectural and Transportation Barrier
Compliance Board at 36 CFR 1191 et seq., and by the Department of Justice at 28
CFR 36 et seq.


Section 5.6  No Adverse Restrictions


They are not subject to any provision in their Operating Documents, any contract
(other than a Loan Document),  mortgage, lease, judgment, court order, rule or
regulation, or any other restriction of any kind (other than tax and other laws
affecting businesses generally) that is now, or could reasonably be expected to
become in the future unduly burdensome or which could reasonably be expected to
materially and adversely affect their business and properties, the results of
their operations or  their ability to fulfill any obligations in this Agreement
or in any document relating thereto.  No material contract, instrument,
understanding, judgment, statute, court order, rule or regulation to which they
are a party or by which they are bound has been or will be violated or breached
by the execution and performance of this Agreement.


Section 5.7  Taxes and Tax Returns


5.7(a)  They have filed all federal and state tax returns which were required to
be filed as of the date of this Agreement.


5.7(b) The provisions for taxes shown in the Delivered Financials are sufficient
to satisfy all taxes due and all assessments received for all periods ended on
or prior to the dates thereof.


5.7(c) As of the date of this Agreement, no taxes are due from Borrower and no
tax liabilities have been assessed or proposed against Borrower which either
remain unpaid or are not otherwise provided for in the Delivered Financials.


5.7(d) They are not aware of any basis upon which any assessment for a material
amount of additional taxes can be made against them based on their current
sales, revenues, payroll, gains, income, franchises, valuations and other
taxable items (other than increases in taxes, levies and other governmental
charges affecting businesses generally).



 
21

--------------------------------------------------------------------------------

 

5.7(e) They have not signed any extension agreement with the Internal Revenue
Service or any governmental authority or given any waiver of a statute of
limitations with respect to the payment of taxes.


5.7(f) The results of any governmental examination or audit of tax returns prior
thereto are properly reflected in the Delivered Financials  in accordance with
GAAP.


5.7(g) All taxes which they are required by law to withhold or collect (the
“Withholding Taxes”) have been duly withheld and collected in all material
respects.  To the extent required, they have paid over the Withholding Taxes to
the proper governmental authorities on a timely basis or have reflected them as
a liability in the Delivered Financials in accordance with GAAP.


Section 5.8  Title to Collateral


The Borrower has good and marketable title to all of its tangible and intangible
assets subject only to the Permitted Liens.  The Borrower has good and
marketable title and rights to the Collateral except for the Permitted
Liens.  The Borrower has the right and power to grant the security interests in
and to the Collateral provided by or referred to in this Agreement.  Except for
the Permitted Liens, none of the Collateral is or is about to become subject to
any other assignment, mortgage, pledge, lien, security interest, lease or
encumbrance by virtue of the execution or performance of this Agreement.


Section 5.9  Use of Proceeds of the Revolving Loan


5.9(a)  The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.  The proceeds of the
Revolving Loan are not intended by the Borrower to be used to purchase or carry
any margin stock or to reduce or retire any indebtedness incurred for such
purpose.  If requested by Agent, the Borrower has furnished to Agent statements
in conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U to the foregoing effect.


5.9(b)  The Borrower is a “United States person(s)” and does not intend to apply
the proceeds of the Revolving Loan directly or indirectly to the “acquisition”
of “stock” of a “foreign issuer” or “debt obligation” of a “foreign obligor”, as
such terms are defined in the United States Interest Equalization Tax Act, or to
take or permit any other action which would subject Agent to the tax imposed by
said Act.


5.9(c)  The Borrower is not an “investment company”, or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940.  The application
of the proceeds and repayment thereof of the Revolving Loan by the Borrower and
the performance of the transactions contemplated by this Agreement will not
violate any provision of said Act, or any rule, regulation or order issued by
the Securities and Exchange Commission thereunder.

 
22

--------------------------------------------------------------------------------

 

5.9(d)  The Revolving Loan has been requested by Borrower for working capital
business purposes (and not for personal, household or family purposes) and to
retire indebtedness owed to Webster Business Credit Corporation.


Section 5.10  ERISA


Borrower is in compliance in all material respects with the provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
related provisions of the Internal Revenue Code, and with all regulations and
published interpretations issued thereunder by the United States Treasury
Department, the United States Department of Labor and the Pension Benefit
Guaranty Corporation (“PBGC”).Neither a reportable event as defined in Section
4043 of ERISA, nor a prohibited transaction as defined in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code, has occurred and is continuing
with respect to any employee benefit plan subject to ERISA established or
maintained, or to which contributions have been or may be made, by Borrower or
by any trade or business (whether or not incorporated) which together with
Borrower would be treated as a single employer under Section 4001 of ERISA (any
such trade or business being referred to as an “ERISA Affiliate,” and any such
employee benefit plan being referred to as a “Plan”).  No notice of intention to
terminate a Plan has been filed nor has any Plan been terminated;  the PBGC has
not instituted proceedings to terminate, or to appoint a trustee to administer,
any Plan, nor do circumstances exist that constitute grounds for any such
proceedings; and neither Borrower nor any ERISA Affiliate has completely or
partially withdrawn from any multiemployer Plan described in Section 4001(a) (3)
of ERISA.  Borrower and each ERISA Affiliate has met the minimum funding
standards under ERISA with respect to each of its Plans; no Plan of Borrower or
of any ERISA Affiliate has an accumulated funding deficiency or waived funding
deficiency within the meaning of ERISA; and no material liability to the PBGC
under ERISA has been incurred by Borrower or any ERISA Affiliate.


Section 5.11  OSHA


Borrower has duly complied with, and its facilities, business, leaseholds,
equipment and other property are in compliance in all material respects with,
the provisions of the federal Occupational Safety and Health Act (“OSHA”) and
all rules and regulations thereunder and all similar state and local laws, rules
and regulations; and there are no outstanding citations, notices or orders of
non-compliance issued to Borrower or relating to its facilities, business,
leaseholds, equipment or other property under any such law, rule or regulation.


Section 5.12  Inventory


The Inventory of the Borrower consists of items of a quality and quantity usable
or saleable in the ordinary course of its business and is in compliance with the
Fair Labor Standards Act.  The value of obsolete items, items below standard
quality and items in the process of repair have been written down to realizable
market value, or adequate reserves have been provided.  The

 
23

--------------------------------------------------------------------------------

 

value of Inventory reflected on the Delivered Financials is set at the lower of
cost or market in accordance with GAAP.


Section 5.13  Accounts


The most recent list of Accounts of the Borrower delivered to Agent is complete,
and contains an accurate aging.  All of the billed Accounts are collectible, are
subject to no undisclosed counterclaims or setoffs of any nature whatsoever, and
require no further action to constitute such accounts as due and owing by the
account debtors.  None of the Accounts includes any conditional sales,
consignments or sales on any basis other than that of an absolute sale in the
ordinary and usual course of business, except as otherwise noted.  No agreement
has been made with any customer under which any deductions or discounts may be
contractually claimed except regular discounts and concessions in the usual
course of business.


Section 5.14  No Consents or Approvals Needed


Under the state of the applicable law at the time of the signing of this
Agreement, no approval, consent, authorization, or notice by or to any party,
including a governmental entity, is required in connection with this Agreement
and the consummation of the transactions and matters covered by this Agreement.


Section 5.15  Environmental Compliance


5.15(a)  None of the Collateral or real or personal property owned or occupied
by them ever been used by previous owners or operators to refine, produce,
store, handle, transfer, process or transport hazardous substances, hazardous
wastes, pollutants or other related substances as those terms are defined by
state or federal law.  The Borrower has not nor intends to use any of its
Collateral or real or personal property owned or occupied by it for the purpose
of refining, producing, storing, handling, transferring, processing or
transporting such hazardous substances, hazardous wastes, pollutants or other
related substances.


5.l5(b)  No friable asbestos or any substance containing asbestos deemed
hazardous by federal or state regulations has been installed in the Collateral.


5.15(c)  Neither the Collateral or real or personal property owned or occupied
by them are in violation of or subject to any existing, pending, or, to their
best knowledge, threatened investigation or inquiry or to any remedial
obligations under any federal or state laws pertaining to health or the
environment, including, but not limited to the Hazardous and Solid Waste
Amendments of 1984 Pub. L98-616 (42 U.S.C. 699 et. seq., as amended); the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et. seq., as amended) and
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. 9601 et seq., as amended); (all such federal, state, county, municipal or
other laws, ordinances or regulations are hereinafter collectively referred to
as the “Environmental Laws”).

 
24

--------------------------------------------------------------------------------

 

5.15(d)  They have not obtained and are not required to obtain any permits,
licenses or similar authorizations to construct, occupy, operate or use any
buildings, improvements, fixtures and equipment by reason of any Environmental
Laws.


5.15(e)  None of the Collateral or real or personal property owned or occupied
by them has, is now or is intended to be used as a major storage facility or for
the operation of a hazardous substance or waste disposal facility as those terms
are defined by any Environmental Laws.


5.15(f)  No lien or claim has been attached to or made against them, any
revenues, the Collateral or any real or personal property owned or occupied by
them for damages or cleanup and removal costs, as those terms are defined by any
Environmental Laws arising from an intentional or unintentional act or omission
of them or any previous owner or operator of their real or personal property
resulting in the releasing, spilling, pumping, pouring, emitting, emptying,
discharging or dumping of hazardous substances, hazardous wastes, pollutants or
other related substances as those terms are defined by any Environmental Laws.


5.15(g)  Neither they nor any occupant has taken any intentional or
unintentional act or omission resulting in the releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging or dumping of hazardous
substances, hazardous wastes, pollutants or related substances as those terms
are defined by any Environmental Laws.


Section 5.16 Identification of the Borrower and Domestic Subsidiaries


5.16(a)  Schedule 2 annexed hereto sets forth a complete and accurate list of
all names by which the Borrower and Domestic Subsidiaries are known or under
which they are conducting business, including, without limitation,  fictitious
names, alternate names and trade names.  Schedule 2 sets forth all of the
federal tax identification numbers of the Borrower and Domestic Subsidiaries,
and their organizational numbers (if any) assigned by the state of their
organization.


5.16(b)  Schedule 2 annexed hereto sets forth a complete and accurate list of
all offices and locations at which they conduct any of their business or
operations, the locations of all Collateral and records relating to Collateral
and their chief executive office, if any.


5.16(c)  They have not, within the six (6) year period immediately preceding the
Effective Date, changed their name, been the survivor of a merger or
consolidation, or acquired all or substantially all of the assets of any person
or entity except as otherwise set forth in Schedule 2.


5.16(d)  All of the issued and outstanding capital stock or other ownership
interests of the Borrower is owned and registered as otherwise disclosed in
writing by or on behalf of the Borrower.  Schedule 2 annexed hereto sets forth a
complete and accurate list of all Domestic Subsidiaries of the Borrower and
attaches copies of all applicable shareholder agreements (if any) among the
Borrower and its Domestic Subsidiaries.

 
25

--------------------------------------------------------------------------------

 

5.16(e) Schedule 2 annexed hereto sets forth the North American Industry
Classification System Code(s) (“NAICS”) applicable to the properties and
operations of Borrower.


Section 5.17  Duration and Effect of Representations and Warranties


5.17(a)  The representations and warranties made to Agent in this Article 5 are
to be true, accurate and complete for the duration of the term of this
Agreement, and in particular, apply at each time borrower requests an advance of
the Revolving Loan.


5.17(b)  None of the representations, warranties or statements made to Agent in
this Agreement or in connection with this Agreement contain any untrue statement
of a material fact, or omit to state a material fact necessary in order to make
the statements made not misleading.


ARTICLE 6.  COVENANTS TO AGENT


In order to induce Lenders to execute this Agreement, the Borrower, for itself,
and its Domestic Subsidiaries (collectively, “they”, “them”, or “their”) makes
the following affirmative covenants to Lenders:


Section 6.1  Payment of Debt


Borrower is to pay all of its obligations, including the Debt to Lenders, when
due in accordance with such documents evidencing or documenting such obligations
including but not limited to, this Agreement.


Section 6.2  Change of Financial Conditions


Any fact or circumstances which could reasonably be expected to have or create a
Material Adverse Effect on them are to be immediately brought to the attention
of Agent.


Section 6.3  Litigation


They are to within ten (10) days following knowledge thereof notify Agent if any
judgments, lawsuits, losses, claims, judicial proceedings, investigations,
complaints, notices, or citations including but not limited to, those relating
to occupational health, safety, or environmental protection, are pending or
threatened  in an amount claimed of $250,000.00 or more in excess of insurance
coverage, individually or in the aggregate.



 
26

--------------------------------------------------------------------------------

 

Section 6.4  Organization and Standing


They are to continue to be duly licensed or qualified to do business in each
jurisdiction in which qualification is required by law, and to continue to be in
good standing and will preserve legal existence.


Section 6.5  Compliance with Law


They are to comply in all material respects with all laws, governmental rules
and regulations applicable to their business (including collection of Accounts)
and properties.


Section 6.6   Taxes


They are to make due and timely payment of all Federal, State and local taxes
and assessments required by law and to execute and deliver to Agent, on demand,
appropriate certificates attesting to the payment or deposit of any such taxes
or assessments.


Section 6.7  Reports


They are to provide to Agent (for Agent or governmental authority having
jurisdiction) in form and substance satisfactory to Agent:


6.7(a)  As soon as available, but in no event later than one hundred twenty
(120) days after the end of each fiscal year of SPAR Group, Inc., its Annual
Report on Form 10-K containing a consolidating and consolidated balance sheet as
of the end of such year and statements of income, cash flows and changes in
equity for such year (all in reasonable detail and with all notes and supporting
schedules), prepared on a certified audited basis by an independent certified
public accountant satisfactory to Agent (it being agreed that Rehmann Robson is
satisfactory) and attested to in accordance with Sarbanes-Oxley by the chief
financial officer of SPAR Group, Inc. as presenting fairly its financial
condition as of the dates and for the periods indicated and as having been
prepared in accordance with GAAP, except as may be otherwise disclosed in such
financial statements or the notes thereto.  SPAR Group, Inc. is to also deliver
a certificate as to its compliance with all applicable financial covenants
herein (containing detailed calculations of all financial covenants) for the
period then ended and whether any event of Default exists, and, if so, the
nature thereof and the corrective measures SPAR Group, Inc. proposes to take
(“Compliance Certificate”);


6.7(b)  As soon as available, but in no event later than sixty-five (65) days
after the end of the first, second and third quarterly fiscal periods of SPAR
Group, Inc., its then current Quarterly Report on Form 10-Q containing a
consolidating and consolidated balance sheet as of the end of such period and
statements of income, cash flows and changes in equity for such period
commencing at the end of the previous fiscal year and ending with the end of
such period (all in reasonable detail and with all notes and supporting
schedules),  prepared on a reviewed basis by an independent certified public
accountant satisfactory to Agent, as presenting fairly SPAR Group, Inc.’s
financial condition as of the dates and for the periods indicated and as having
been prepared in accordance with GAAP, except as may be otherwise disclosed in
such financial statements or the notes thereto, attested to in accordance with
Sarbanes-Oxley  by the chief financial officer of SPAR Group, Inc.;

 
27

--------------------------------------------------------------------------------

 

6.7(c) As soon as available, but in no event later than one hundred twenty (120)
days  after the end of each fiscal year of Borrower, a consolidating balance
sheet as of the end of such period and statements of income, cash flows and
changes in  equity for such period commencing at the end of the previous fiscal
year and ending with the end of such period (all in reasonable detail and with
all notes and supporting schedules) prepared by the Borrower and certified as a
fair presentation by the chief financial officer of the Borrower, and
accompanied by a Compliance Certificate;


6.7(d) As soon as available, but in no event later than sixty-five (65) days
after the end each fiscal quarter of Borrower, a consolidating balance sheet as
of the end of such period and statements of income, cash flows and changes in
equity for such period commencing at the end of the previous fiscal quarter and
ending with the end of such period (all in reasonable detail and with all notes
and supporting schedules) prepared by the Borrower, certified as a fair
presentation by the chief financial officer of the Borrower, and accompanied by
a Compliance Certificate;


6.7(e) On or before the tenth (10th) day of each month (and more frequently if
requested by Agent or desired by Borrower), a borrowing base certificate in form
and substance satisfactory to Agent certifying the face amount of all Qualified
Accounts in the aggregate, and on or before the twentieth (20th) day of each
month, a borrowing base certificate in form and substance satisfactory to Agent
certifying the face amount of all unbilled Qualified Accounts in the aggregate;


6.7(f) On or before the tenth (10th) day of each month, a detailed aging report
setting forth the amount due and owing on Accounts on the Borrower’s books as of
the close of the preceding month, together with a reconciliation report
satisfactory to Agent showing all sales, collections, payments and adjustments
to Accounts, together with a current list of names and addresses of all account
debtors on the Borrower’s books as of the close of the preceding month;


6.7(g) On or before the tenth (10th) day of each month, a detailed aging report
setting forth the amount due and owing on the Borrower’s accounts payable on the
Borrower’s books as of the close of the preceding month, together with a
reconciliation report satisfactory to Agent showing all purchases, payments and
adjustments to accounts payable on the Borrower’s books as of the close of the
preceding month;


6.7(h) On a weekly basis (and more frequently as requested by Agent), reports
and supporting documents evidencing the Borrower’s sales, credits, remittances
and collections and all other adjusting entries in form and substance
satisfactory to Agent;


6.7(i) Immediately, notice of any change in the status any material Account from
one that is Qualified to one which is not;


6.7(j) Immediately, notice of the rejection of goods, delay in performance, or
claims made in regard to Accounts in any material respect;



 
28

--------------------------------------------------------------------------------

 

6.7(k) Immediately, notice, in such form acceptable to Agent, stating such
information and attaching such pertinent documentation as to any and all claims,
citations, demands, notices or events, the occurrence of which would make any
representation, warranty or covenant of them to be untrue or incapable of
performance.


6.7(l) Upon demand:


(A) Certificates of insurance and loss payable endorsements for all policies of
insurance to be maintained pursuant to this Agreement;


(B) An estoppel certificate executed by an authorized representative of them
indicating that there then exists no event of Default and no event which, with
the giving of notice or lapse of time, or both, would constitute an event of
Default under any material agreement to which they are a party; not less than
quarterly, such estoppel certificate must specify that there then exists no
event(s) of Default defined in this Agreement;


(C) All original and other documents evidencing right to payment or evidencing
Accounts, including but not limited to invoices, original orders, shipping and
delivery receipts;


(D) All information received by the Borrower affecting the financial status or
condition of any account debtor;


(E) Assignments, in form acceptable to Agent, of all Qualified Accounts, and of
the monies due or to become due on specific contracts; and


6.7(m) From time to time such information as Agent may reasonably request,
including cash flow analysis and information otherwise to be submitted in
accordance with this Section; in addition, financial projections within thirty
(30) days following the end of each fiscal year of SPAR Group, Inc.


6.7(n) Promptly after preparation or receipt:


(A) Upon the request of Agent, copies of all material reports and notices, other
than routine annual reports, which the Borrower files with or receives under
ERISA, OSHA or any occupational safety, pension or retirement, or Environmental
Laws; and


(B) Copies of any statement or report (other than routine interest invoices)
furnished to any other party pursuant to the terms of any indenture, loan, or
credit or similar agreement and not otherwise required to be furnished to Agent
pursuant to this Agreement.



 
29

--------------------------------------------------------------------------------

 

6.7(o) At the request of Agent, SGRP  is to provide to Agent certified copies of
its current federal income tax returns within fifteen (15) days of filing of
same.


Section 6.8  Access to Records and Property


At any time and from time to time, upon the request by Agent at least five (5)
banking days notice to Borrower (absent a Default), they are to give any
representatives of Agent or independent contractor selected by Agent access
during normal business hours (and after Default at any time) to examine, audit,
copy or make extracts from, any and all books, records and documents in their
possession relating to their affairs and the Collateral, and to inspect any of
their properties wherever located at the expense of Borrower, payable upon
demand by Agent. From time to time with at least fifteen (15) days prior notice
to Borrower (absent a Default), but not more than three (3) times per year (and
after Default at any time), Agent may conduct a field examination and appraisal
of the Collateral. Agent may engage the services of an appraiser in providing
the current appraisal which expense is to be paid by Borrower upon demand by
Agent.  All such expenses relating to the foregoing are payable by the Borrower
upon demand and are part of the Debt.


Section 6.9  [Intentionally omitted]


Section 6.10  Preservation of Title to Collateral


They are to immediately notify Agent of any material loss or damage to, or any
occurrence which would adversely affect the security interest of Agent in and to
the Collateral.  The Collateral is to be free and clear of all assignments,
mortgages, pledges, liens, security interests, leases, or encumbrances, in each
case except for any Permitted Lien.  The Borrower is to continue to maintain
good and marketable title to the Collateral, except for any Permitted Lien or as
otherwise provided in this Agreement or any other Loan Document, at the sole
expense of the Borrower.


Section 6.11  Financial Records and Location of Collateral


They are to maintain true, accurate and complete books, records, and accounts of
their business affairs in accordance with GAAP.  The Borrower is to keep
accurate records of the Collateral, which records are at all times to be
physically located at the office of the Borrower in Auburn Hills, Michigan, set
forth on Schedule 2.  All tangible Collateral is to be physically located at the
addresses of the Borrower set forth on Schedule 2, unless otherwise agreed by
Agent and documented to the satisfaction of Agent.


Section 6.12  Condition of Buildings and Collateral


All Collateral is to be used solely by the Borrower in connection with its
business.  The Borrower is to maintain the Collateral and they are to maintain
in all material respects their buildings, plants, improvements and structures in
good condition, repair and in compliance with all zoning laws, ordinances, and
regulations of governmental authorities having jurisdiction.



 
30

--------------------------------------------------------------------------------

 

Section 6.13  Insurance


6.13(a) The Borrower (and its Domestic Subsidiaries, if any) is to maintain in
full force and effect on the Collateral (and on all of its other assets, if
requested by Agent), the following insurance:


(i)  Comprehensive general public liability insurance in an amount not less than
that amount acceptable to Agent;


(ii)  “All-Risk” coverage policy of fire, pilferage, theft, burglary, loss in
transit, title and extended coverage hazard insurance (together with vandalism
and malicious mischief endorsements) in an aggregate amount not less than 100%
of the agreed upon full insurable fair market value of the Collateral;


(iii)  If the Collateral is required to be insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, flood insurance in an amount not less
than the outstanding principal balance of the Revolving Loan or the maximum
limit of coverage available, whichever amount is less;


(iv)  Business interruption and/or loss of rental insurance sufficient to pay,
during the period of interruption or loss, normal operating expenses in
connection with the Collateral;


(v)  Boiler and machinery insurance covering vessels, air tanks, boilers,
machinery, pressure piping, heating, air conditioning and elevator equipment in
such amounts as Agent requires from time to time, provided that such equipment
is part of the Collateral; and


(b)  Each insurance policy required under this Section 6.13 is to be written by
insurance companies authorized or licensed to do business in New York reasonably
acceptable to Agent, and is to be on such forms and written by such companies as
reasonably approved by Agent.


(c)  Each insurance policy required under this Section 6.13 providing insurance
against loss or damage to property is to be written or endorsed so as to (i)
contain a New York secured party, or loss payee endorsement, as the case may be,
or its equivalent, and (ii) make all losses payable directly to the Agent,
without contribution, in such form as may be reasonably acceptable to Agent.


(d)  Each insurance policy required under this Section 6.13 providing public
liability coverage is to be written and endorsed so as to name the Agent as an
additional insured, as its interest may appear.



 
31

--------------------------------------------------------------------------------

 

(e)  Each insurance policy required under this Section 6.13 is to contain a
provision to the effect that such policy is not to be canceled, altered or in
any way limited in coverage or reduced in amount unless the Agent is notified in
writing at least thirty (30) days prior to such change.  At least thirty (30)
days prior to the expiration of any such policy, the Borrower is to furnish
evidence satisfactory to the Agent that such policy has been renewed or replaced
or is no longer required by this Section.


(f)  Each insurance policy required under this Section 6.13 (except flood
insurance written under the federal flood insurance program) is to contain an
endorsement by the insurer that any loss is to be payable to Agent, as its
interest may appear, in accordance with the terms of such policy notwithstanding
any act or negligence or breach of any warranty of or by the Borrower which
might otherwise result in forfeiture of said insurance and the further agreement
of the insurer waiving all rights of setoff, counterclaim, deduction or
subrogation against the Borrower (so as not to interfere with Agent’s rights).


(g)  In the event of loss or damage to the Collateral, the proceeds of any
insurance provided hereunder is to be applied as set forth in Section 6.13(k);
except that if there is a public liability claim, the proceeds of any insurance
provided hereunder is to be applied toward extinguishing or satisfying the
liability and expense incurred in connection therewith.


(h)  The Borrower is not to take out any separate or additional insurance with
respect to the Collateral which is contributing in the event of loss unless it
is properly compatible with all of the requirements of this Section.


(i)  Borrower is to pay the premiums on the policies therefor as they become
payable, and is to deliver to Agent such policies, with standard clauses in
favor of Agent attached.


(j)  Each insurance policy required under this Section 6.13 is to be written and
endorsed  to provide that the intentional actions of Borrower are not to affect
the insurable interest of Agent or prevent payment of the proceeds of the policy
to Agent.


(k) Agent is entitled to receive all casualty insurance proceeds, and, at its
option, to apply the same on account of the Debt and/or to reimburse Borrower
for the cost of the replacement or repair of the Collateral.


 (l)  In no event is Agent required either to (i) ascertain the existence of or
examine any insurance policy, or (ii) advise Borrower in the event such
insurance coverage does not comply with the requirements of this Agreement.


Section 6.14  Payment of Proceeds


6.14(a)  Upon receipt of any or all proceeds of the Collateral, the Borrower is
to pay such proceeds directly to Agent. Any proceeds of Collateral received by
the Agent not constituting either (x) a specific payment of principal, interest
or  fees, (y) a mandatory prepayment, or (z) after a

 
32

--------------------------------------------------------------------------------

 

Default has occurred and the Agent so elects or the Required Lenders so direct,
such funds are to be applied ratably first, to pay any fees, indemnities, or
expense reimbursements relating to the Debt including amounts then due to the
Agent from the Borrower relating to the Debt, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower,  third, to pay
interest due in respect of any Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Revolving Loan (other than the Overadvances
and Protective Advances) ratably, sixth, to prepay principal on the Revolving
Loan (other than the Overadvances and Protective Advances), and seventh, to
payment of any other amounts owing with respect to the Debt.  Following a
Default,  Section 10.2 otherwise applies.


6.14(b)  At the election of the Agent, all payments of principal, interest,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 6.14(a), and other sums
payable hereunder, may be paid from the proceeds of advances made hereunder
whether made following a request by the Borrower or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrower
maintained with the Agent or Lenders.  The Borrower hereby irrevocably
authorizes (i) the Agent to make an advance for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Revolving Loan and Debt and agrees that all such amounts
charged constitute a Revolving Loan (but such advance  may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 8.5) and that all such advances will be deemed to have been requested
and (ii) the Agent to charge any deposit account of the Borrower maintained with
the Agent or Lenders for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Debt.


6.14(c)  If any Lender, by exercising any right of set-off or counterclaim or
otherwise, obtains payment in respect of any principal of or interest on any of
the Revolving Loan resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of the Revolving Loan and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion is deemed to purchase (for cash at face value)
participations in the Revolving Loan of other Lenders to the extent necessary so
that the benefit of all such payments be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loan and Pro Rata Percentage; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph will not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of the Revolving Loan to any
assignee.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.



 
33

--------------------------------------------------------------------------------

 

6.14(d)  The proceeds of any and all lawsuits, including those derived from the
Safeway, Inc. litigation, may be used by the Borrower for any lawful purpose
notwithstanding any restrictions otherwise provided in this Agreement (including
but not limited to those restrictions set forth in Sections 7.1 and 7.12 hereof)
and need not be applied by Borrower to the reduction of the Revolving Loan
provided that (i) there is no Default and (ii) after giving effect to such use
of the proceeds by the Borrower permitted hereby, the Borrower has the ability
to borrow an amount not less than $500,000.00 computed by a formula equal to the
Borrowing Base minus the sum of all outstanding unpaid advances thereunder.


Section 6.15  Further Assurances


6.15(a)  They are to execute and/or hereby consent to the execution and filing
by Agent of such further instruments and documents, including Uniform Commercial
Code financing statements, as may be required by Agent in order to render
effective the terms and conditions of this Agreement.  Any such Uniform
Commercial Code financing statements are to be filed in such locations as Agent
may require, at Borrower’s sole expense.  If requested, the Borrower is to
provide Agent with satisfactory authorization of such filing(s) prior to any
advance under the Revolving Loan.


6.15(b)  Borrower will immediately notify Agent in writing in the event that
Borrower becomes a party to or obtains any rights with respect to any Commercial
Tort Claim.  Such notification must include information sufficient to describe
such Commercial Tort Claim, including, but not limited to, the parties to the
claim, the court in which the claim was commenced, the document number assigned
to such claim, if any, and a detailed explanation of the events that gave rise
to the claim.  Borrower is to execute and deliver to Agent all documents and/or
agreements necessary to grant Agent a security interest in such Commercial Tort
Claim to secure the Debt.


6.15(c)  Borrower is to provide Agent with satisfactory evidence that any common
law or statutory liens affecting any of the Collateral (other than any Permitted
Lien), including, but not limited to landlords lien or materialman’s lien, have
been subordinated in favor of Agent’s security interest or adequate reserves
established in the discretion of Agent prior to any advance under the Revolving
Loan.


6.15(d)  In the event the Borrower creates any bailment, Borrower will provide
Agent with true copies of all documents (negotiable or non-negotiable)
evidencing such bailment together with evidence that such bailee has
acknowledged that they hold Collateral for the benefit of Agent if required by
Agent.



 
34

--------------------------------------------------------------------------------

 

Section 6.16  Identification of Collateral


If requested by Agent, the Borrower is to cause each material good included in
the Collateral to be kept numbered and identified in order to protect the
security interest of Agent in and to such Collateral.


Section 6.17  Delivery of Documents


If any of the Accounts are evidenced by notes, trade acceptances, instruments or
documents, or if any Inventory is covered by documents of title or chattel paper
held by Borrower, on demand of Agent, Borrower is to immediately collaterally
endorse and deliver them to Agent in trust for Borrower.  The Borrower is to
waive protest against Lenders regardless of the form of the endorsement.  If the
Borrower fails to endorse any instrument or document after such demand, Agent is
authorized to endorse it on behalf of the Borrower. Agent may establish
temporary reserves pending Borrower’s compliance with such a demand under this
Section.


Section 6.18  Government Contracts


If any of the Collateral arises out of contracts with the United States, or any
of its departments, agencies or instrumentalities, the Borrower is to notify
Agent and execute any necessary instruments or documents requested by Agent in
order to insure that all monies due or to become due under such contracts are to
be made payable to Agent and that proper notice of such assignment is given
under applicable Federal law.


Section 6.19 Trademarks, Patents and Copyrights


If any of the Collateral consists of trademarks, patents or copyrights, and to
the extent that the Borrower is the sole owner thereof and the only party which
has rights to use or license such Collateral, the Borrower is to:


(a)  comply with all applicable federal and state law regulating the maintenance
and quality;


(b)  execute such documents and take such other actions necessary to extend the
Collateral to any newly issued trademarks, patents or copyrights;


(c)   maintain the exclusive right to use the trademarks, patents and
copyrights;


(d)  execute such documents to collaterally assign to Agent all of the
Borrower’s rights to the trademarks, patents and copyrights in the event of a
Default.  Among other things, the Borrower consents to the execution of the
Patent and Trademark Collateral Assignment (if attached hereto as Exhibit “B”)
by Agent following a Default if the same is not executed by SPAR Trademarks,
Inc., upon the demand of the Agent.





 
35

--------------------------------------------------------------------------------

 

Section 6.20  Fees.


(a)  Closing Fee.   Borrower is to pay Agent, for the ratable benefit of
Lenders, a closing fee of $32,500.00 payable upon the Effective Date of this
Agreement, payment of one-half of which is hereby acknowledged by Agent.  The
closing fee is deemed earned in full on the date when same is due and payable
hereunder and is not subject to rebate or pro ration upon termination of this
Agreement for any reason.


(b) Facility Fee.   Borrower is to pay Agent, for the ratable benefit of
Lenders, a Facility Fee of $5,000.00 one (1) year following the Effective Date
and on the same date each year thereafter during the term of this Agreement. The
Facility Fee is deemed earned in full on the date when same is due and payable
hereunder and is not subject to rebate or pro ration upon termination of this
Agreement for any reason.


(c) Collateral Management Fee.  Borrower is to pay Agent a Collateral Management
fee equal to $750.00 per month commencing on the first day of the month
following the date of this Agreement and on the first day of each month
thereafter during the term of this Agreement.  The Collateral Management fee is
deemed earned in full on the date when same is due and payable hereunder and is
not subject to rebate or pro ration upon termination of this Agreement for any
reason.


(d) Field Examination Fee.  Borrower is to pay Agent a field examination fee of
$850.00 per man/day, plus expenses, not to exceed $10,200.00 per year (which
limitation does not apply following an event of Default). The field examination
fee is deemed earned in full on the date when same is due and payable hereunder
and is not subject to rebate or pro ration upon termination of this Agreement
for any reason.


(e) Lockbox/Scanner Fee.  Borrower is to pay Agent a lockbox/scanner fee of
$750.00 per month, payable monthly in arrears. The lockbox/scanner fee is deemed
earned in full on the date when same is due and payable hereunder and is not
subject to rebate or pro ration upon termination of this Agreement for any
reason.


(f) Unused Line Fee.   Borrower is to pay Agent, for the ratable benefit of
Lenders, an annual unused line fee equal to 0.25% of the difference between the
Borrowing Base and the amount of advances outstanding on account of the
Revolving Loan, payable monthly in arrears.  The unused line fee is deemed
earned in full on the date when same is due and payable hereunder and is not
subject to rebate or pro ration upon termination of this Agreement for any
reason.


(g)   Overadvance Fee.  Borrower is to pay Agent, for the ratable benefit of
Lenders, a monthly fee on the first day of each month equal to one and one-half
(1 ½%) percent of the maximum amount of any Overadvances during the preceding
month.  The overadvance fee is deemed earned in full on the date when same is
due and payable hereunder and is not subject to rebate or pro ration upon
termination of this Agreement for any reason.


(h)  Deficiency Fee.  Borrower is to pay Agent a monthly fee on the first day of
each month equal to the Prime Rate plus three (3%) percent of the difference
between required

 
36

--------------------------------------------------------------------------------

 

minimum deposit balances in accordance with Section 1.3(f) hereof and the actual
(if less) average monthly deposit balances maintained by the Borrower during the
preceding month. The deficiency fee is deemed earned in full on the date when
same is due and payable hereunder and is not subject to rebate or pro ration
upon termination of this Agreement for any reason.


Section 6.21  Duration of Covenants


The covenants made in this Article 6 are to be true, accurate and complete as of
the Effective Date and are to be true, accurate and complete for the duration of
the term of this Agreement.


ARTICLE 7.  COVENANTS TO AGENT
REGARDING PROHIBITED TRANSACTIONS


In order to induce Lenders to execute this Agreement, the Borrower, for
itself,  and its Domestic Subsidiaries (collectively, “they”, “their” or “them”)
makes the following negative covenants to Lenders:


Section 7.1  Merger or Consolidation


The Borrower is not to merge with, consolidate with, or acquire any assets of
any other corporation, partnership, or entity except for the purchase of assets
in the ordinary course of business, nor acquire all or substantially all of the
assets or stock of any other corporation, partnership, or entity without the
prior written consent of Agent.  Notwithstanding the foregoing, upon not less
than thirty (30) days prior written notice to Agent, Borrower may merge any or
all of its Inactive Subsidiaries and/or Domestic Subsidiaries into one another
or into a Borrower or an Affiliate provided that such merger does not cause or
result in a Material Adverse Effect and provided that the parties thereto
execute such documents reasonably requested by Agent to avoid a Material Adverse
Effect.  Further notwithstanding the foregoing, (i) SGRP or any Domestic
Subsidiary which is a Borrower may acquire assets or the business of another
corporation, partnership or entity organized and operating inside the United
States provided that the funds utilized therefor are derived solely from
Approved Subordinated Debt (as defined below), and (ii) SPAR Group
International, Inc. or any Foreign Subsidiary may acquire assets or the business
of another corporation, partnership or entity organized and operating outside
the United States provided that the funds utilized therefor are not derived from
the proceeds of Collateral and are derived solely from any one or more of the
operations or debt of the Borrower’s Foreign Subsidiaries organized and
operating outside the United States or Approved Subordinated Debt (it being
understood, however, that any such funds may be returned to a Borrower for the
purpose of repaying the Revolving Loan and reborrowed thereafter in accordance
with the terms and conditions of this Agreement; when reborrowed, such funds are
not to be deemed proceeds of Collateral if segregated by the Borrower and are
not subject to the use restrictions provided in this Agreement); in each case
following submission to Agent of a Compliance Certificate based upon a pro forma
analysis of the effect of such acquisition.  “Approved Subordinated Debt” shall
mean indebtedness of the Borrower pursuant to documents and subordinated in
writing to the Debt in form and substance reasonably acceptable to the
Agent.  “Subsidiary(ies)” means any corporation,

 
37

--------------------------------------------------------------------------------

 

partnership or entity in which SGRP (directly or indirectly through one or more
other Subsidiaries) owns, controls or has the right to control or vote fifty
(50%) percent or more of the outstanding ownership interests having general
voting power under ordinary circumstances and/or to elect directors or the
equivalent, irrespective of whether or not all the time ownership interests of
any other class or classes has or might have voting power by reason of the
happening of any contingency.


Section 7.2  Sale of Assets


Other than the sale or lease of Inventory or Equipment in the ordinary course of
business, the Borrower is not to sell, transfer or encumber any of its property
or assets without the prior written consent of Agent.


Section 7.3  Other Liens


The Borrower is not to incur, create or permit to exist any mortgage,
assignment, pledge, hypothecation, security interest, lien or other encumbrance
on any of its property or assets, whether now owned or hereafter acquired (each
a “Lien”), except for any and all Permitted Liens.


Section 7.4  Other Liabilities


The Borrower is not to incur, create, assume or permit to exist any Indebtedness
or liability on account of either borrowed money, the deferred purchase price of
property (other than customary trade terms), or the capital lease of assets or
property for the conduct of business, except for any and all Permitted
Indebtedness.


Section 7.5  Dividends and Capital Distributions


The Borrower is not to declare or pay any dividends or other distributions on
its capital stock or ownership interests (other than to another Borrower), nor
effect any redemption or other acquisition of any of its capital stock or other
ownership interests.


Section 7.6  Guaranties


The Borrower is not to assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable upon the Indebtedness of any person, firm or
entity except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; (b)
contingent obligations under letters of credit in the ordinary course of
business for the purchase of merchandise for resale; or (c) any Permitted
Guaranty.  Agent may, at any time hereafter, require that any or all of the
Domestic Subsidiaries execute instruments of guaranty of the Debt.



 
38

--------------------------------------------------------------------------------

 

Section 7.7  Revolving Loan or Investments


They are not to make any advances or loans to the Borrower’s officers,
directors, partners or employees or any entity, other than each and all of the
following: (a) any advance or loan pursuant to any Permitted Investment; and (b)
any payment terms or other credit granted in the normal course of business to
their customers.


Section 7.8  Impairment of Title to Collateral


The Borrower is not to sell, conditionally sell, sell on approval, consign,
lease, encumber, transfer, remove from its premises set forth on Schedule 2 or
otherwise dispose of any Collateral (other than Inventory and Equipment in the
ordinary course of business or other than Accounts or instruments for
collection, without recourse, and other than payment of monies for its debts and
obligations, in each case in the ordinary course of business) without the prior
written consent of Agent.  The Borrower is not to transfer or create Chattel
Paper without placing a legend thereon indicating Agent’s security interest. In
the event of such prior written consent by Agent, the Borrower is to promptly
deliver the proceeds or other value received by the Borrower to Agent to reduce
the amount of the Debt applied in the discretion of Agent.


Section 7.9  No Future Adverse Restrictions


The Borrower is not to change its status as a registered organization (if
applicable), its Operating Documents, the nature of its business or its
management structure, or create any Subsidiary or execute any contract,
mortgage, lease or other agreement, that could reasonably be expected to have a
Material Adverse Effect.
 
 
Section 7.10  Settlements


The Borrower is not to adversely compromise, settle or adjust any claims in a
material amount relating to any of the Collateral, other than bad debt in the
normal course of business,  without the prior written consent of Agent.


Section 7.11  Change of Location or Name


They are not to change the place where their books and records are maintained,
change their name, change their location, as the term is now or hereafter
defined in the Uniform Commercial Code, change the nature of their business in
any material respect, or transact business under any other name without the
prior written consent of Agent.  Within four (4) months of any permitted change,
the Borrower is to authenticate or otherwise cooperate in any action deemed
necessary by Agent to maintain its rights and security interests as provided in
this Agreement.


Section 7.12  Affiliates


They are not to enter into or be a party to any transaction with any Affiliate
or Foreign Subsidiary, or make any payment to or transfer any property or assets
to any Affiliate (defined as any business, person, corporation, partnership or
entity, whether organized or existing in the United States or elsewhere,
affiliated by common ownership or interest, or familial lineage, and

 
39

--------------------------------------------------------------------------------

 

their successors and assigns), in each case excluding transactions in the
ordinary course of business to (a)  any and all natural persons in the form of
compensation or employee benefits pursuant to SGRP’s existing benefit plans and
(b) with its Domestic Subsidiaries which are a Borrower, without the prior
written consent of Agent.  Notwithstanding the foregoing: the Borrower may
engage in the foregoing transactions in the ordinary course of business with (i)
either or both SPAR Management Services, Inc. and SPAR Marketing Services, Inc.,
provided that such transactions are not more favorable than comparable
transactions with any other party, and (ii) its Affiliates pursuant to existing
intellectual property arrangements.  Further notwithstanding the foregoing, SGRP
or any Domestic Subsidiary  which is a Borrower may make any payment to or
transfer any property or assets to any Foreign Subsidiary provided that the
funds utilized therefor are not derived from the proceeds of Collateral and are
derived solely from any one or more of the operations or debt of the Borrower’s
Foreign Subsidiaries organized and operating outside the United States (it being
understood, however, that any such funds may be returned to a Borrower for the
purpose of repaying the Revolving Loan and reborrowed thereafter in accordance
with the terms and conditions of this Agreement; when  reborrowed, such funds
are not to be deemed proceeds of Collateral if segregated by the Borrower and
are not subject to the use restrictions provided in this Agreement).


Section 7.13 Change of Accounting Practices.


The Borrower is not to change its present accounting principles or practices in
any material respect, except as may be required by changes in GAAP.


Section 7.14  Inconsistent Agreement.


The Borrower is not to enter into any agreement containing any provision that
would be violated by the performance of Borrower’s obligations under this
Agreement  or under any document delivered or to be delivered by it in
connection therewith.


Section 7.15   Tangible Net Worth


The Borrower is not to cause or permit their combined Tangible Net Worth to be
less than  $2,900,000.00 as of December 31, 2010, and to increase by less than
fifty (50%) percent of their combined net profit each year thereafter; SGRP is
not to cause or permit the consolidated Tangible Net Worth of SGRP and its
Subsidiaries to be less than $4,300,000.00 as of December 31, 2010, and to
increase by less than fifty (50%) percent of their consolidated net profit each
year thereafter. The term Tangible Net Worth means, as of the time of any
determination thereof, the difference between (a) the sum of (i) the par value
(or value stated on its books) of the capital stock of all classes, plus (or
minus in the case of a deficit) (ii) the amount of  surplus, whether capital or
earned, plus (iii) the aggregate amount of all Approved Subordinated Debt, less
(b) the sum of treasury stock, unamortized debt discount and expense, good will,
trademarks, trade names, patents, deferred charges, leasehold improvements,
inter-company debts and obligations, and other intangible assets, and any
write-up of the value of any assets, all determined and combined or consolidated
in accordance with GAAP.



 
40

--------------------------------------------------------------------------------

 

Section 7.16  Capital Expenditures


The Borrower is not to enter into any agreement to purchase or pay for, or
become obligated to pay for, capital expenditures in an amount aggregating in
excess of $800,000.00 during any fiscal year.


Section 7.17  Maintenance of Indebtedness to Tangible Net Worth Ratio


               Neither the Borrower nor SPAR Group, Inc. is to create or suffer
to exist its consolidated indebtedness to tangible net worth ratio, the
numerator of which being Indebtedness, the denominator of which being Tangible
Net Worth to be greater than (a) 3.0 to 1 for the Borrower and (b) 4.0 to 1 for
SPAR Group, Inc.  The term “Indebtedness” is to be determined in accordance with
GAAP and includes all items which should be and are included on the balance
sheet in determining total liabilities, whether demand, installment, contingent,
secured, unsecured, guaranteed, endorsed or assumed.


Section 7.18  No Year End Loss


The Borrower is not to cause or permit, on a consolidated basis, its year end
operations to result in a loss or deficit, as determined in accordance with
GAAP.


Section 7.19 Fixed Charge Coverage Ratio


                                The Borrower is not to cause or permit its Fixed
Charge Coverage Ratio to be less than 1.0  to 1.0  as of the last day of each
fiscal quarter for the twelve month period then ended.  The term “Fixed Charge
Coverage Ratio” is to be determined in accordance with GAAP and means and
includes with respect to any fiscal period the ratio of (a) (i) EBITDA of
Borrower on a combined basis, minus (ii) Non-Financed Capital Expenditures made
during such period (including, without limitation, expenditures for software) to
(b) Fixed Charges.  “EBITDA” means for any period the sum of (i) earnings before
interest and taxes for such period plus (ii) depreciation expenses of Borrower
on a consolidated basis for such period, plus (iii) amortization expenses of
Borrower on a consolidated basis for such period, plus (iv) cash received from
Foreign Subsidiaries as recorded through intercompany, less (v) other income
and/or expense related to extraordinary litigation, less (vi) allocation of
expenses to the Foreign Subsidiaries as recorded through
intercompany.  “Non-Financed Capital Expenditures” means capital expenditures
not financed with proceed of purchase money financing permitted in Section
7.4.  “Fixed Charge” means the sum (without duplication” of (i) all interest
payments made on the Revolving Loan hereunder, plus (ii) all dividends or other
distributions to stockholders (if permitted by Agent) and other payments made or
paid with respect to any indebtedness for money borrowed (excluding the
principal amount of Revolving Advances but including all payments made on
capitalized leases) during such period, plus (iii) income or franchise taxes
paid in cash during such period, plus (iv) all capital contributions and/or
loans made by any Borrower to any Foreign Subsidiary during such period which
are otherwise permitted by this Agreement.



 
41

--------------------------------------------------------------------------------

 

Section 7.20  No Violations of Environmental Statutes


They are not to cause or permit to exist a releasing, spilling, leaking,
pumping, emitting, pouring, emptying, discharging, or dumping of a hazardous
substance, hazardous wastes, pollutants or related substances as those terms are
defined by any Environmental Laws, whether or not resulting in a lien or claim
being attached or made against them for damages or cleanup costs.


Section 7.21  Violation of Representations, Warranties and Covenants


They are not to take any action or omit to take any action which could
reasonably be expected to render any of their representations, warranties or
covenants to be untrue or incapable of performance.


Section 7.22  Duration of Covenants Regarding Prohibited Transactions


The covenants made in this Article 7 are to remain in effect for the duration of
the term of this Agreement.


ARTICLE 8.  MISCELLANEOUS RIGHTS AND DUTIES OF AGENT


Section 8.1  Charges Against Credit Balances


At any time prior to or following Default, Lenders, without notice, in their
sole and absolute discretion, may charge, setoff and withdraw from any credit
balance, Collateral or property which Borrower or (to the extent so provided in
their Guaranty) the Guarantor may then have with Lenders or any Affiliate, any
amount(s) which become due to Lenders or which are otherwise expended or
advanced by Agent under this Agreement.


Section 8.2  Collections; Modification of Terms


At any time following Default, Agent, without notice, in its sole and absolute
discretion, may make any compromises it deems desirable, or otherwise modify the
terms or rights of the Borrower with respect to any of the Collateral without
notice and without otherwise discharging or affecting the Debt.


Section 8.3  Notification of Account Debtors


At any time prior to or following Default, Agent may, in its sole and absolute
discretion, without notice:  (1)  notify any account debtors on any of the
Accounts to make payment directly to Agent, and/or enforce the Borrower’s rights
of every type and nature as against any such account debtors or collateral which
secures their obligations to Borrower; or (2) endorse all items of payment or
Collateral received by Agent which are payable to the Borrower.  In the event
that Agent elects to foreclose a mortgage securing any such account debtors’
obligations to Borrower, Agent may record a copy or abstract of this Agreement
and an affidavit of default in the public records where such mortgage is
recorded.    Until such time as Agent elects to exercise these rights, the
Borrower is to act upon and protect the Collateral under the restrictions and
terms of this Agreement only.



 
42

--------------------------------------------------------------------------------

 

Section 8.4  Uniform Commercial Code


At all times prior to and following Default, Lenders are is entitled to all the
rights and remedies of a secured party under the Uniform Commercial Code as now
or hereafter in effect in New York and in any other jurisdiction where
Collateral is located.


Section 8.5  Preservation of Collateral


                                At any time prior to and following Default,
Agent, without notice, in its sole and absolute discretion, may take any and all
action which, in its sole and absolute discretion, is necessary and proper to
preserve the Collateral, or Agent’s interests under this Agreement, and those
duties of the Borrower imposed by this Agreement.  The Agent will endeavor to
give the Borrower prior notice (which may be by telephone or telecopy) of any
such payment or action and, absent circumstances where time may reasonably be
said to be of the essence, an opportunity to perform; provided, however, that
the failure to give such notice or time to perform shall not affect the validity
of the payment or action or the reimbursement obligations of the Borrower with
respect thereto.  Any sums so expended by Agent are to be secured by the
Collateral and added to the Debt (“Protective Advances”). Such sums (including
reasonable attorneys’ fees) are to be payable by the Borrower on demand with
interest as a Revolving Loan at the highest interest rate set forth in this
Agreement until repaid by Borrower.  Agent may also demand that escrow accounts
be established to fund anticipated future expenditures.  At any time the Agent
may request the Lenders to make a Revolving Loan to repay a Protective
Advance.  Upon the making of a Protective Advance by the Agent (whether before
or after the occurrence of a Default), each Lender is deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata
Percentage.  From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the Agent
will distribute to such Lender, such Lender’s Pro Rata Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Agent in respect of such Protective Advance.


Section 8.6  Mails


Following Default and acceleration of the Debt, Agent, without notice, in its
sole and absolute discretion, is authorized to (and the Borrower is to, upon
request of Agent) notify the postal authorities to deliver all of the Borrower’s
mail, correspondence or parcels to Agent at such address as Agent may direct.


Section 8.7  Test Verifications


At any time prior to and following Default, Agent, without notice,  in its sole
and absolute discretion, may, in its name or in the name of others, make test
verifications of any and all Accounts in any manner and through any medium Agent
considers advisable with or without the assistance of the Borrower.



 
43

--------------------------------------------------------------------------------

 

Section 8.8  Power of Attorney


Agent is hereby irrevocably appointed and authenticated by Borrower as its
lawful attorney and agent in fact to file, authenticate or execute financing
statements and other documents and agreements as Agent may deem necessary for
the purpose of perfecting any security interests, mortgages or liens under any
applicable law.  The Borrower hereby grants a power of attorney to Agent to
endorse the Borrower’s name on checks, notes, acceptances, drafts and any other
documents or instruments requiring the Borrower’s endorsement, to change the
address where the Borrower’s mail should be sent and to open all mail and to do
such other acts and things necessary to effectuate the purposes of this
Agreement when so permitted by the terms of this Agreement.  All acts by Agent
or its designee are hereby ratified and approved, and neither Agent, nor its
designee, is to be liable for any acts of omission or commission, or for any
error of judgment or mistake unless the result of gross negligence or willful
misconduct. The powers of attorney granted to Agent in this Agreement are
coupled with an interest and are irrevocable during the term of this
Agreement.  The Borrower acknowledges to and covenants and agrees with the Agent
and Lenders that each power of attorney granted to Agent in this Agreement is in
a non-statutory form requested by Agent that: (i) is expressly permitted for
non-individuals by New York’s General Obligations Law (“NYGOL”) (Sections 5-1501
through 5-1503); (ii) the Borrower and Agent intend and desire to use even
though not in the statutory form; (iii) contains powers given to the Borrower’s
attorney in fact that may be materially different from, and will not necessarily
be interpreted pursuant to, those described in such NYGOL sections because of
its non-statutory form; and (iv) will (and is intended to) be effective whether
or not it is ever notarized or acknowledged and irrespective of the form of
notarization or acknowledgment used.  Whenever Agent deems it desirable that any
legal action be instituted with respect to any Collateral or that any other
extraordinary action be taken in an attempt to effectuate collection of any
Collateral held in the Agent’s name, Agent may reassign the item in question to
the Borrower (without recourse to Agent) and require the Borrower to proceed
with such legal or other action, at the Borrower’s sole liability, cost and
expense, in which event all amounts collected by the Borrower on such items are
to, nevertheless, be treated as proceeds of Collateral.


ARTICLE 9.  DEFAULT


Section 9.1  Definition of Default


The Borrower is in default upon the occurrence of any or all of the following
events, circumstances or determinations (each a “Default”).  The following
Defaults are in addition to, and not in limitation of, any separately defined
“Default” or “Event of Default” in any other Loan Document.


9.1(a) Upon the failure of the Borrower or the Guarantor to pay, when due, all
or any part of Debt as set forth in any Loan Document evidencing the Debt
executed between the Borrower and Agent;


9.1(b) Upon the failure of the Borrower or the Guarantor to observe or perform
any covenant, term or condition required by this

 
44

--------------------------------------------------------------------------------

 

Agreement or Loan Document as executed among the Borrower or Guarantor and
Agent,;


9.1(c) Upon the occurrence of any Event of Default as defined in any document
evidencing any other Indebtedness of the Borrower or Guarantor in a principal
amount of more than $500,000 to any third parties, and the holder of such
obligation or indebtedness declares, or has the right and reasonable grounds to
declare, that such obligation or indebtedness has or will become due prior to
its scheduled date of maturity;


9.1(d) Upon any breach of representation or warranty under any Loan Document in
any material respect by the Borrower or Guarantor, or if any such representation
or warranty is no longer true  in any material respect;


9.1(e) Upon the submission to Agent of any materially false or fraudulent
statement by the Borrower or Guarantor, whether or not in connection with this
Agreement;


9.1(f) [Intentionally Omitted];


9.1(g) Upon the termination, suspension, dissolution or the liquidation of any
material business conducted by the Borrower or its Domestic Subsidiaries;


9.1(h) Upon the commencement by, against or respecting any Borrower, any
Domestic Subsidiary, or any Guarantor, of any insolvency proceedings, bankruptcy
proceedings, reorganization proceedings, assignment for the benefit of
creditors, or proceedings of like character; or the appointment of a receiver,
custodian or trustee as to any or all their assets; and in the event of any
involuntary proceeding, if it has not been dismissed within sixty (60) days of
the institution thereof (it being understood that no advances under the
Revolving Loan will be made during such time unless an order from the Bankruptcy
court acceptable to Agent has been issued or the Agent consents otherwise in its
discretion);


9.1(i) Upon the occurrence of any event of Default otherwise defined in any
separate instrument, document, or agreement existing now or in the future
executed by or among the Borrower or Guarantor and Agent, or their Affiliate and
its continuation beyond any grace period provided therein;



 
45

--------------------------------------------------------------------------------

 

9.1(j) Upon the entry of any judgment against any Borrower or Guarantor in
excess of $500,000 which remains unpaid, undischarged, unsatisfied, unbonded or
undismissed following thirty (30) days after entry;


9.1(k) Upon the event that any or all of the assets of the Borrower or
Guarantor, including, but not limited to the Collateral, are attached,
distrained, levied upon or made subject to any lien not discharged, bonded,
satisfied, dismissed or otherwise removed following thirty (30) days after
attachment;


9.1(l)  [Intentionally omitted]


9.1(m) Upon the event of any material loss, repossession, reclamation, damage,
theft, condemnation or destruction to any asset(s) of the Borrower or Guarantor
in excess of any insurance proceeds received by the Agent;


9.1(n) Upon any change in control of SGRP or the ownership interests of SGRP in
its Domestic Subsidiaries from that set forth in certificates executed and
submitted on behalf of the Borrower contemporaneously herewith;


9.1(o) Upon the event that any indorser of any Loan Document (other than any
Lender) or any Guarantor is determined, or seeks to determine, that it is to be
no longer liable for its obligations as contemplated by this Agreement or other
Loan Document;


9.1(p) Upon the retirement, disability or death of either Robert G. Brown or
William H. Bartels unless within ninety (90) days thereof a replacement therefor
reasonably acceptable to the Agent is retained by Borrower;


9.1(q) Upon the (i) event that the lockbox account is no longer in full force
and effect, or (ii) cancellation or modification to any transfer instructions
required under Section 1.5 hereof without the prior written consent of Agent,
other than through any act or omission of or adverse financial change in the
Agent or any Lender;


9.1(r)  Upon any investigation undertaken by any governmental entity, or if any
indictment, charge or proceeding is filed or commenced by any governmental
entity, whether criminal or civil, pursuant to Federal or State law against
Borrower or Guarantor for which forfeiture of any of the property or assets of
Borrower or Guarantor having a value separately or in the aggregate in excess of

 
46

--------------------------------------------------------------------------------

 

$250,000 could reasonably be expected to be borne by them as a penalty;


9.1(s)  Upon the event that Borrower or its Domestic Subsidiaries take any
action to authorize its liquidation or dissolution;


9.1(t) Upon the event that Borrower or Guarantor (a) becomes unable or fails to
pay its debts generally as they become due, (b) admits in writing its inability
to pay its debts, or (c) proposes or makes a composition agreement with
creditors, a general assignment for the benefit of creditors, or a bulk sale;


9.1(u) In the event that, with respect to any Plan (as defined in Section 5.10
of this Agreement), there occurs or exists any of the events or conditions
described in the following clauses (a) through (h) and such event or condition,
together with all like events or conditions, could reasonably be expected  to
subject Borrower to any tax, penalty or other liability that might, singly or in
the aggregate, have a Material Adverse Effect :(a) a reportable event as defined
in Section 4043 of ERISA, (b) a prohibited transaction as defined in Section 406
of ERISA or Section 4975 of the Internal Revenue Code, (c) termination of the
Plan or filing of notice of intention to terminate, (d) institution by the
Pension Benefit Guaranty Corporation of proceedings to terminate, or to appoint
a trustee to administer, the Plan, or circumstances that constitute grounds for
any such proceedings, (e) complete or partial withdrawal from a multiemployer
Plan, or the reorganization, insolvency or termination of a multiemployer Plan,
(f) an accumulated funding deficiency within the meaning of ERISA, (g) violation
of the reporting, disclosure or fiduciary responsibility requirements of ERISA
or the Internal Revenue Code, or (h) any act or condition which could result in
direct, indirect or contingent liability to any Plan or the Pension Benefit
Guaranty Corporation;


9.1(v)  Upon the event that Agent fails to have any or all of the security
interests contemplated with respect to the Collateral set forth in this
Agreement other than through any act or omission of the Agent or any Lender;


9.1(w)  at any time Agent in good faith deems itself reasonably insecure; or


9.1(x)  upon a material adverse effect on (a) the consolidated business
(including prospects), assets, operations or financial condition of the
Borrower, (b) the assets and financial condition of the Guarantor

 
47

--------------------------------------------------------------------------------

 

taken as a whole, (c) the ability of the Borrower or Guarantor to perform any of
its obligations under this Agreement or any other Loan Document to which it is a
party, (d) the Collateral, or the Agent’s security interests on the Collateral
or the required priority of such Agent’s security interests (other than through
any act or omission of the Agent or any Lender), or (e) the rights of or
benefits available to the Agent or any Lender without its consent in respect of
the Debt or Collateral under any Loan Document or applicable law  (each a
“Material Adverse Effect”).


ARTICLE 10.  REMEDIES OF AGENT UPON DEFAULT


Section 10.1  Rights of Agent


Upon the occurrence and during the continuance of any Default, Agent, on its own
or at the request of the Required Lenders, has the right to accelerate the
maturity of the Revolving Loan and other Debt and specify the applicable
Termination Date by sending written notice to Borrower (except that such
acceleration shall be automatic in the case of any Default specified in Section
9.1(h) hereof), and thereafter, without further notice other than as required by
applicable law or another provision of this Agreement or any other Loan
Document:


10.1(a) Collection - To institute legal or deficiency proceedings or otherwise
enforce its rights to collect the Debt against the Borrower or the Guarantor
Obligations against the Guarantor.  If a judgment is entered in favor of Agent,
the lien of the judgment relates back to the earliest date of perfection of the
Agent’s security interests hereunder.


10.1(b) Set Off - To charge, setoff and withdraw from any credit balance that
(i) the Borrower may then have with Agent, Lenders, or with any Affiliate
thereof, such amounts as may be necessary to satisfy the Debt, or (ii) the
Guarantor may then have with Agent, Lenders, or with any Affiliate thereof, such
amounts as may be necessary to satisfy the Guarantor Obligations.


10.1(c) Existing Commitments - To terminate and cancel any existing Lenders’
commitment to the Borrower for a line of credit, Revolving Loan, or balance of
the Revolving Loan and Lenders’ other executory obligations under this
Agreement.


10.1(d) Assembly of Collateral - With or without judicial process, (i) to seize
the Collateral or to require the Borrower to assemble the Collateral or (ii) to
render the Collateral unusable without need for Agent to post a bond or security
or (iii) to make the Collateral

 
48

--------------------------------------------------------------------------------

 

available at a Agent designated place for sale, lease, license or other
disposition by Agent (and if such disposition is to Agent, at a public execution
unless the Collateral is that customarily sold on a recognized market or the
subject of widely distributed standard price quotations) to satisfy the Debt
without any right of Borrower or (pursuant to the Guaranty) Guarantor to adjourn
such disposition.  Any such sale, lease, license or other disposition may be
made of the Collateral in its present condition or following any commercially
reasonable preparation or processing at the expense of Borrower.


10.1(e) Disposition License - To exercise a royalty-free, non-exclusive license
in the General Intangibles, including trade names, trademarks, copyrights,
patents, licenses, and any other proprietary and intellectual property rights
and any and all right, title and interest in any of the foregoing, which is
hereby granted to Agent by Borrower for the sole purpose of the right to: (i)
advertise and sell, lease, license or transfer any Collateral bearing any of the
General Intangibles, and (ii) make, assemble, prepare for sale or complete, or
cause others to do so, any applicable raw materials or Inventory bearing any of
the General Intangibles, including use of any other Collateral or real property
on which such Collateral may be located for the purpose of completing the
manufacture of unfinished goods, raw materials or work-in-process comprising
Inventory.


10.1(f) Tax Notification - To sign the name of Borrower upon any local, state or
federal agency information release form including, but not limited to, Tax
Information Authorization Form 8821 of the Internal Revenue Service.


10.1(g) Cumulative Rights - To exercise all rights and remedies set forth in
this Agreement or otherwise provided by law or other agreement (whether or not
referred to in this Agreement) on a cumulative or simultaneous basis and in any
order selected by Agent.


10.1(h) Rights of Transferee - A transferee who purchases, leases, licenses or
otherwise receives the benefits of a disposition of Collateral after Default
takes free of all Borrower’s rights and the rights of any subordinate security
interest or lien.  A transferee is entitled to the recording of a transfer
statement to document public notice of such disposition.


10.1(i) Right to Credit Bid – At all times, Agent has the contractual right to
credit bid at any auction or foreclosure sale or proceeding regardless of the
jurisdiction, venue, or the Court having jurisdiction.



 
49

--------------------------------------------------------------------------------

 

Section 10.2  Application of Proceeds


The Agent is to apply the net cash proceeds resulting from the Agent’s exercise
of any of the foregoing rights (after deducting all expenses of such exercise as
part of the Debt relating thereto) to the payment of the Debt in the following
order:


(a)           first, to all unpaid expenses permitted by this Agreement or
applicable law;


(b)           second, to all accrued and unpaid fees owed to the Agent and the
Lenders;


(c)           third, to accrued and unpaid interest on the Debt;


(d)           fourth, to the unpaid principal amount of the Debt; and


 
(e)
any excess or amounts remaining are to be paid to any subordinate security
interest or lien if the holder thereof supplies proof of its interest or lien
and if the holder thereof makes an authenticated demand therefor before
distribution and any balance thereafter is to be paid to Borrower unless Agent
determines that reserves are warranted to implement the indemnification
provisions of this Agreement.



Section 10.3  Redemption of Collateral


In the event that the Borrower may elect to redeem any or all of the Collateral
prior to the sale, lease, license or other disposition by Agent, the Borrower is
to pay to Agent, in full, the Revolving Loan and other Debt that Agent requires.


Section 10.4  Notice of Disposition of Collateral


If the Collateral is perishable, threatens to decline speedily in value, or is
of a type customarily sold on a recognized market, Agent need not give notice of
any intended disposition of the Collateral.  In all other cases, Agent is to
give authenticated reasonable notice to Borrower and any other party entitled
thereto under applicable law of the time and place of a public sale, lease,
license or other disposition of the Collateral.  Authenticated notice is
presumed to be reasonable (a) if sent ten (10) days prior to such disposition
unless a shorter period is warranted under the circumstances, (b)  if sent to
the chief executive office and, if none, to the address of the Borrower set
forth on Schedule 2 annexed hereto in accordance with Section 11.5 hereof and
(c) if it contains a statement of the Collateral and its intended disposition,
the time and place of disposition and a statement that the Borrower is entitled
to an accounting of such disposition.  Agent may disclaim any warranties that
may apply to any sale, lease, license or other disposition of the Collateral.


Section 10.5  Marshaling of Assets


Agent has no obligation whatsoever to proceed first against any of the
Collateral or any Guarantor before proceeding against any other of the
Collateral, other Guarantor or other collateral for the Debt.  It is expressly
understood and agreed that all of the Collateral stands as

 
50

--------------------------------------------------------------------------------

 

equal security for the Debt and that Agent has the right to proceed against or
dispose of  any/or all of the Collateral or other collateral in any order as
Agent, in its sole and absolute discretion, determines.


ARTICLE 11.  MISCELLANEOUS PROVISIONS


Section 11.1  Binding Effect


This Agreement is binding upon, inures to the benefit of and is enforceable by
the heirs, personal representatives, successors and assigns of the parties, or
any Affiliate.  This Agreement is not assignable by the Borrower without the
prior written consent of Agent.


Section 11.2  Non Waiver


Neither a course of dealing, nor a failure or delay on the part of Lenders, or
their successors and assigns, in the exercise of any right, power, or privilege
is to operate as a waiver.  A partial exercise of any right, power, or privilege
by any Lender is not to preclude any further right, power, or privilege, nor be
deemed a waiver.  Any waiver or modification to this Agreement or any other
document, instrument, or agreement executed by the Borrower or Guarantor, is to
be in a writing executed by Agent and them.  Any written modification signed by
Agent and them is to be deemed part of this Agreement.


Section 11.3  Non Liability of Agent


Lenders have no duty to preserve or protect the Collateral, to preserve the
rights of the Borrower or Guarantor against other parties, or to sell, lease, or
otherwise dispose of any or all of the Collateral, or its proceeds, or in any
priority, unless they elect to do so as provided in this Agreement.  This
Section is to be deemed an express waiver of the defense of impairment of
Collateral.


Section 11.4  Disclaimer by Agent on Documents


Lenders are not to be deemed to assume any liability or responsibility to the
Borrower or any other party for the correctness, the validity, or the
genuineness of any instruments or documents that may be executed in connection
with this Agreement, or for the existence, character, quantity, quality,
condition, value, or delivery of any Collateral purporting to be represented by
any such documents.  Lenders, by accepting the security interest in the
Collateral, or by releasing any Collateral to the Borrower, are not to be deemed
to have assumed any obligation or liability to any supplier or debtor of the
Borrower.  The Borrower is to indemnify and hold Lenders harmless with respect
to any claim or proceeding arising out of such matters.



 
51

--------------------------------------------------------------------------------

 

Section 11.5  Notices and Banking Days


11.5(a) Notices:  All notices and other communications hereunder are to be in
writing and are to be (i) personally delivered (which includes delivery by FedEx
or other nationally recognized overnight courier), (ii) transmitted by express,
priority, certified or registered mail, with signature required and postage
prepaid, or (iii) transmitted by telecopy, in each case addressed to the party
to whom notice is being given at its address as set forth below.


11.5(b) Notices to Lenders are to be directed to the addresses set forth below
or in the Assignment and Transfer Agreement:


11.5(c) Notices to the Borrower are to be directed to the following address:  A
notice to the Borrower is presumed to be received by Guarantor.
 
 


 
If to Agent:



 
Sterling National Bank

 
500 Seventh Avenue

 
New York  NY  10018-4502

 
Telecopier: (212) 869-5579

 
Attention:  Murray Markowitz, First Vice President

 
 
If to Borrower:



 
SPAR Group, Inc.

 
560 White Plains Road, Suite 210

 
Tarrytown  NY  10591

 
Telecopier: (914) 332-0741

 
Attention:  James R. Segreto, Chief Financial Officer

 


 
If to Cornerstone Bank:



 
Cornerstone Bank

 
6000 Midlantic Drive, Suite 120S

 
Mt. Laurel  NJ 08054

 
Telecopier: (856) 439-2545

 
Attention: John V. Lavin, Vice President

 
                   Commercial Relationship Manager



or at such other address as may hereafter be designated in writing by that
party.


All such notices or other communications are to be deemed to have been given on
(i) the date received if delivered personally or, in the case of FedEx or other
nationally recognized overnight

 
52

--------------------------------------------------------------------------------

 

courier when delivered, (ii) five banking days after the date of posting if
delivered by mail, or (iii) the date of transmission if delivered by
telecopy.  Deliveries on a non-banking day or after 5 pm on a banking day shall
be deemed to be delivery on the following banking day. Notice to one Borrower is
deemed notice to all others.  Notice to Agent shall be deemed notice to both
Lenders.


11.5(d) A banking day is any day that Agent designates or otherwise conducts
business. A payment,  duty, notice or report which becomes due on a day not
designated by Agent as a banking day automatically becomes due on the next day
that is designated by Agent as a banking day.


Section 11.6  Captions


The captions and titles appearing in this Agreement are inserted solely for the
convenience of the parties and do not in any way define, limit or describe the
terms and conditions of this Agreement.


Section 11.7  Entire Agreement


There are no understandings, agreements, representations, warranties or
covenants, express or implied, which are not specified herein, or in the other
written instruments, documents, or agreements referred to in this
Agreement.  All prior oral understandings, negotiations, or agreements are
deemed to be superseded by the terms of this Agreement and such other written
instruments, documents or agreements referred to in this Agreement.


Section 11.8  Severability


In the event that any portion of this Agreement is deemed unenforceable by a
Court of competent jurisdiction, such provision declared to be unenforceable is
to be deemed to have been omitted from this Agreement, and all such remaining
terms and conditions of this Agreement are to continue in full force and effect.


Section 11.9  Joint and Several Liability


Each Borrower is jointly and severally liable without regard to which entity
receives or has received the proceeds of the Revolving Loan and advances made
hereunder.  Each such entity hereby acknowledges that it expects to derive
economic advantage from each Revolving Loan or advance made.  Each Borrower
hereby acknowledges and agrees that part or all of the proceeds for any given
advance hereunder are transferred to such Borrower on an on-going basis,
depending upon the relative needs of each Borrower at such time as the proceeds
of such an advance are necessary to satisfy obligations of that Borrower arising
in the ordinary course of the Borrower’s business.  Each Borrower further
acknowledges and agrees that: (i) it conducts similar business

 
53

--------------------------------------------------------------------------------

 

operations and (ii) each Borrower’s primary source of financing its operations
is the proceeds received from the advances hereunder and from the business so
financed.


Section 11.10  Applicable Law and Consent to Jurisdiction


This Agreement is to be interpreted and enforced in accordance with the laws of
the State of New York (without regard to the conflicts of law rules of New York
that would defer to the substantive laws of any other jurisdiction) except as
otherwise provided (i) in Section 1-105 of the Uniform Commercial Code, and (ii)
by the applicable law of any jurisdiction (other than New York) governing any
interest in or lien or transfer of any asset or property of Borrower as and to
the extent excluded by either Section 9-109(c) or 9-109(d) of the Uniform
Commercial Code.  Borrower and Guarantor each hereby irrevocably consent to the
jurisdiction of the Courts of the State of New York and their venue in the City
and County of New York and to the jurisdiction of the United States District
Court for the Southern District of New York, for the purpose of any suit, action
or other proceeding arising out of or relating to this Agreement or the Debt, or
the subject matter hereof or thereof.  Borrower and Guarantor each hereby waive,
and agree not to assert in any such suit, action or proceeding any claim that
they are not personally subject to such jurisdiction, or any right to remove an
action brought in State to Federal Court, or any claim that such suit, action or
proceeding is in an inconvenient forum or that the venue thereof is
improper.  Borrower and Guarantor each hereby consent that they may be served
with process by the notification procedure set forth in this Agreement to the
fullest extent permitted by applicable law.


Section 11.11  Consents


The Borrower  consents:


11.11(a) To any extension, postponement of time of payment, indulgence or to any
substitution, exchange or release of Collateral.


11.11(b) To any addition to or release of any party or persons primarily or
secondarily liable, or acceptance of partial payments on any Accounts or
instruments and the settlement, comprising or adjustment thereof.


Section 11.12 Waiver of Liability


Agent is not liable to Borrower due to any action or failure to act by Agent
relating to this Agreement or the Debt except in each case to the extent
resulting from the gross negligence or willful misconduct of or attributable to
the Agent or its representatives.  This provision survives the termination or
expiration of this Agreement or payment of the Debt.


SECTION 11.13  WAIVE JURY TRIAL


THE BORROWER, AGENT AND LENDERS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN
ANY LITIGATION RELATING TO THIS

 
54

--------------------------------------------------------------------------------

 

AGREEMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AGREEMENT.


Section 11.14  Execution in Counterparts


This Agreement may be executed in any number of counterparts, each of which when
so executed is deemed to be an original and all of which taken together
constitute but one and the same agreement..


Section 11.15   Joint Efforts


                                Each party agrees that for all purposes of this
Agreement they are deemed to have participated jointly in the negotiation and
drafting of this Agreement and each Exhibit and Schedule.  If any ambiguity or
question of intent or interpretation arises, then (a) this Agreement and each
Exhibit and Schedule is to be construed as if drafted jointly by the parties and
(b) no provision is construed more severely against any party.  Without limiting
the generality of the preceding sentence, no presumption or burden of proof
arises or applies favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement and/or any Exhibit or Schedule.


Section 11.16   This Agreement Controlling in Conflict with another Loan
Document.


                                In the event any provision of any other Loan
Document (as hereinafter defined) conflicts or is inconsistent with any
provision of this Agreement, this Agreement’s provision shall control and be
given effect.  However, the other Loan Documents each contain provisions that
are in addition to those contained in this Agreement, and vice versa, which
provisions shall not be deemed or construed to be inconsistent because they are
included in one Loan Document and not another.  “Loan Document” shall mean this
Agreement, any Note, the Guaranty, or any other any other instrument, agreement
or document with or issued or given by any Borrower or Guarantor creating,
evidencing, governing, supporting, securing, perfecting, recognizing,
prioritizing or respecting (in whole or in part) any of the Debt or Guarantor
Obligations or any interest of the Lender in any collateral securing any such
debt or obligation (in whole or in part), in each case as each  may be executed,
supplemented, extended, modified, amended or restated from time to time in the
manner provided therein, whether as of or after the date of this Agreement,
including but not limited to those referred to in this Agreement


ARTICLE 12.  INDEMNIFICATION


As part of the Debt, each Borrower agrees to and hereby does indemnify Lenders,
and agrees to defend and hold Lenders harmless from and against, and to
reimburse each Lender with respect to, any and  all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including
consequential damages, reasonable attorneys’ fees and court costs) (each a
“Loss”) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by each Lender at any time and from
time to time by reason of or arising out of:



 
55

--------------------------------------------------------------------------------

 

(a) the breach of any representation, warranty or covenant of Borrower set forth
in this Agreement;


(b)  the failure of Borrower to perform any obligation herein required to be
performed by Borrower ; or


(c) the ownership, construction, occupancy, operation, use and maintenance of
the Collateral;


in each case except to the extent such Loss was occasioned by the acts or
omissions of or attributable to any Lender or its representatives and amounting
to gross negligence or willful misconduct as finally determined pursuant to
applicable law by an authority having jurisdiction.  This covenant survives the
date on which the Debt is paid and performed in full and notwithstanding whether
Borrower has been released and discharged or whether any Lender becomes the
owner of the Collateral.


ARTICLE 13.  TERM


Except as otherwise provided in Section 10.1 or 14.1 hereof, this Agreement is
to remain in effect until the later of the date on which (a) the Debt is paid in
full, (b) no Lender has any conditional obligation, agreement or discretion to
extend or further extend the Debt or, (c) following the expiration of any period
of time thereafter during which any party may assert a claim challenging any
payment, action or inaction on the part of Agent pursuant to this
Agreement.  However, for the purposes of this Agreement and the other Loan
Documents, the Debt shall not be considered unpaid in any respect due to (and
thus can be considered paid, performed or satisfied “in full” notwithstanding)
any continuing obligation under this Agreement or any other Loan Document that
by its terms survives termination or repayment of the Debt, and which survive
solely for the purpose of indemnification, reimbursement and defense obligations
under Article 12 hereof.  Pending a final accounting of the Debt, Lenders may
withhold any credit balances or other cash Collateral as a cash reserve to cover
any contingent Debt then outstanding, including, but not limited to, an amount
equal to 105% of the face amount of any outstanding letters of credit.


ARTICLE 14.  TERMINATION OF AGREEMENT IN ABSENCE OF DEFAULT


Section 14.1  Termination by Agent


                               The Revolving Loan terminates two (2) years from
the Effective Date, unless terminated earlier pursuant to Section 10.1 hereof,
and automatically renews for successive one (1) year periods thereafter (each a
“Termination Date”) in the absence of a Default or unless (a) terminated by
Agent by not less than ninety (90) days written notice of termination prior to a
Termination Date or (b) terminated by Borrower pursuant to Section 14.2
hereof.  At the Termination Date: (a) all provisions for additional advances
under this Agreement  terminate, (b) the principal and interest of the Revolving
Loan becomes immediately due and payable, and all other Debt becomes immediately
due and payable, all without presentment, demand, protest, or further notice of
any kind, all of which are hereby expressly waived by Borrower, and (c) Agent is
entitled to

 
56

--------------------------------------------------------------------------------

 

exercise forthwith (to the extent and in such order as Agent may elect, in its
sole and absolute discretion) any or all of the rights and remedies referred to
in this Agreement as available following Default for the collection of such
amounts.


Section 14.2  Termination By Borrower


Borrower may terminate the Revolving  Loan only upon:


(i)  giving ninety (90) days’ prior written notice to Agent of the intended
Termination Date;


(ii)  paying to Agent in full the principal and interest of the Revolving Loan,
and all other Debt on the Termination Date; and


(iii) paying to Agent, as liquidated damages, the applicable amount stated
below:


If the Termination Date is within the first year of the Effective Date but prior
to the second anniversary of the Effective Date or if the Borrower’s notice of
termination is given less than ninety (90) days, a sum equal to two (2%) percent
of the maximum amount of the Revolving Loan.  Such sum is also payable if the
Revolving Loan is payable as a result of a Default within such time.


If the Termination Date is or follows the second anniversary following the
Effective Date and if the Borrower’s notice of termination is given less than
ninety (90) days, a sum equal to one (1%) percent of the maximum amount of the
Revolving Loan.  Such sum is also payable if the Revolving Loan is payable as a
result of a Default within such time.


Section 14.3  Effect on Borrowing Base


Upon the giving of notice of termination pursuant to Section 14.2, the Borrower
may not borrow an amount in excess of the unpaid principal balance of the
Revolving Loan at the time of such notice.


Section 14.4  Mutual Release


Upon full and final payment and performance of the Revolving Loan and all other
Debt, Borrower, Guarantor and Lenders thereupon automatically each are fully,
finally and forever released and discharged by each other from any and all
claims, liabilities and obligations, whether in

 
57

--------------------------------------------------------------------------------

 

contract or tort, arising out of or relating in any way to this Agreement, the
Revolving Loan, or any act or omission relating to any of the foregoing or to
any of the Collateral, except as otherwise provided herein.


ARTICLE 15.  CROSS DEFAULT


All other existing and future agreements between or among Lenders and/or any
Affiliate, Borrower and/or any Affiliate, Guarantor and/or any Affiliate are
hereby amended so that a Default under this Agreement is a default under such
other agreements and a default under such other agreements is a Default under
this Agreement.


ARTICLE 16.  FURTHER ACKNOWLEDGMENTS OF BORROWER AND AGENT


Section 16.1  Representation by Counsel


Borrower, Guarantor and Lenders acknowledge and agree that they (i) have
independently reviewed and approved each and every provision of this Agreement,
including the Exhibits and schedules attached hereto, the Guaranty of Guarantor
and any and all other documents and items as they or their counsel have deemed
appropriate, and (ii) have entered into this Agreement, the Guaranty, and have
executed the closing documents voluntarily, without duress or coercion, and have
done all of the above with the advice of their legal counsel.


Section 16.2  Waiver of Objection


Borrower, Guarantor and the Lenders acknowledge and agree that, to the extent
deemed necessary by them or their counsel, they and their counsel have
independently reviewed, investigated and/or have full knowledge of all aspects
of the transaction and the basis for the transaction contemplated by this
Agreement and/or have chosen not to so review and investigate (in which case,
Borrower and Guarantor acknowledge and agree that they have knowingly and upon
the advice of counsel waived any claim or defense based on any fact or any
aspect of the transaction that any investigation would have disclosed),
including without limitation:


(i) the risks and benefits of the various waivers of rights contained in this
Agreement, including but not limited to, the waiver of the right to a jury
trial;


(ii) the adequacy of the consideration being transferred under this Agreement,
including the adequacy of the consideration for the Mutual Release as set forth
in Section 14.4 hereof.


Section 16.3  No Reliance Upon Lenders


Borrower and Guarantor acknowledge and agree that they have made their own
investigation or elected not to make such investigation as to all matters deemed
material to this transaction and have not relied on any statement of fact or
opinion, disclosure or non-disclosure of

 
58

--------------------------------------------------------------------------------

 

the Lenders, and have not been induced by the Lenders in any way, except for the
consideration recited herein, in entering into this Agreement and executing the
closing documents contemplated hereby, and further acknowledge that the Lenders
has not made any warranties or representations of any kind in connection with
this transaction except as specifically set forth herein or in the documents
executed in conjunction with this Agreement, and Borrower and Guarantor are not
relying on any such representations or warranties.


Section 16.4 All Material Matters Reviewed


Borrower acknowledges and agrees that, after careful consideration, they do not
deem any matter not reviewed or investigated by them to be material to this
Agreement and the transactions contemplated hereby.


Section 16.5  USA  Patriot Act, Bank Secrecy Act and Office of Foreign Assets
Control Notice


                                As required by federal law and the Lenders’
policies and practices, Lenders may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts, or establishing or continuing to provide services and
each Borrower agrees to provide such information.  In addition, and without
limiting the foregoing sentence, the Borrower is to (a) ensure, and cause each
Subsidiary to ensure, that no person who owns a controlling interest in or
otherwise controls the Borrower or any Subsidiary is or will be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Revolving Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.


Section 16.6  Electronic Submissions


                                Upon not less than thirty (30) days’ prior
written notice (the “Approved Electronic Form Notice”), Lenders may permit or
require that any of the documents, certificates, forms, deliveries or other
communications, authorized, required or contemplated by this Agreement, be
submitted to Lenders in “Approved Electronic Form” (as hereafter defined),
subject to any reasonable terms, conditions and requirements in the applicable
Approved Electronic Forms Notice.  For purposes hereof “Electronic Form” means
e-mail, e-mail attachments, data submitted on web-based forms or any other
communication method that delivers machine readable data or information to
Lenders, and “Approved Electronic Form” means an Electronic Form that has been
approved in writing by Lenders (which approval has not been revoked or modified
by Lenders) and sent to Borrower in an Approved Electronic Form Notice.  Except
as otherwise specifically provided in the applicable Approved Electronic Form
Notice, any submissions made in an applicable Approved Electronic Form  has the
same force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the other Agreements.

 
59

--------------------------------------------------------------------------------

 

ARTICLE 17.  AGREEMENTS AMONG THE LENDERS


Section 17.1  Copies of Statements and Financial Information


                                The Agent is to forward to each Lender a copy of
any Revolving Loan account statement delivered by the Agent to the Borrower.  In
addition, the Agent is to provide the Lenders with copies of all financial
statements, projections and business plans of the Borrower that the Agent
receives from the Borrower or its advisors from time to time, without any duty
to confirm or verify that such information is true, correct or complete.


Section 17.2  Payments of Principal, Interest and Fees


After the Agent’s receipt of, or charging of, any principal payments, or any
interest and fees earned under this Agreement, the Agent agrees to remit
promptly to the Lenders their respective Pro Rata Percentages of:


(a)           fees payable by the Borrower hereunder only to the extent shared
with the Lenders pursuant hereto;


(b)           interest and principal paid on the outstanding principal amount of
Revolving Loan, calculated based on the outstanding amount of Revolving Loan
advanced by each of the Lenders as of each Settlement Date during the period for
which interest is paid in such order otherwise required by this Agreement; and .


(c)           Any such payments so received by a Lender other than Argent are to
be remitted promptly to Agent for application in accordance with this Section.


Section 17.3  Defaulting Lender


In the event that any Lender fails to make available to the Agent such Lender’s
Pro Rata Percentage of any borrowing by the Borrower on the Settlement Date in
accordance with the provisions of this Agreement,  (or if any Lender is unable,
unwilling, restricted by regulatory edict, insolvent, or under conservatorship)
and the Borrower does not repay to the Agent such Lender’s Pro Rata Percentage
of the borrowing within three (3) Business Days of such borrowing, the Agent has
the right to recover such Lender’s Pro Rata Percentage of the borrowing directly
from such Lender, together with interest thereon from the date of the borrowing
at the rate per annum applicable to such borrowing.  In addition, until the
Agent recovers such amount, (x) such Lender  is not entitled to receive any
payments hereunder, and (y) for purposes of voting on or consenting to other
matters with respect to this Agreement or the other related documents, such
Lender’s Commitment is deemed to be zero and such Lender will not be considered
to be a Lender.  Agent reserves such other equitable remedies to restore the Pro
Rata percentage herein provided by means of, for example, replacement of any
such Lender.



 
60

--------------------------------------------------------------------------------

 

Section 17.4  [Intentionally omitted]


Section 17.5 Sharing of Liabilities
 
                In the event that the Agent, the Lenders or any one of them is
sued or threatened with a suit, action or claim by the Borrower, any of the
Guarantor, or by a creditor, committee of creditors, trustee, receiver,
liquidator, custodian, administrator or other similar official acting for or on
behalf of the Borrower or any of the Guarantor, on account of (a) any
preference, fraudulent conveyance or other voidable transfer alleged to have
occurred or been received as a result of the operation of this Agreement or the
transactions contemplated hereby, or (b) any lender liability theory based on
any action taken or not taken by such person in connection with this Agreement
or the transactions contemplated hereby, any money paid in satisfaction or
compromise of such suit, action, claim or demand, and any expenses, costs and
attorneys’ fees paid or incurred in connection therewith (whether by the Agent,
the Lenders or any one of them), will be shared proportionately by the Lenders
according to their respective Pro Rata Percentage, except to the extent that
such person’s own gross negligence or willful misconduct directly gave rise to
such suit, action or claim.  In addition, any costs, expenses, fees or
disbursements incurred by agents or attorneys retained by the Agent to effect
collection of the Debt or enforcement of any rights in the Collateral, including
enforcing, preserving or maintaining rights under this Agreement, will be shared
among the Lenders according to their respective Pro Rata Percentage to the
extent not reimbursed by the Borrower or from the proceeds of Collateral.  The
provisions of this Section do not apply to any suits, actions, proceedings or
claims that (a) are filed or asserted prior to the Effective Date or (b) are
based on transactions, actions or omissions occurring prior to the date of this
Agreement.
 
Section 17.6  Exercise of Setoff Rights

               The Borrower authorizes each Lender, and each Lender has the
right, after the occurrence of an event of Default, without notice, to set off
and apply against any and all property or assets of the Borrower or any
Guarantor held by, or in the possession of such Lender, any of the Debt owed to
such Lender.  Promptly after the exercise of any right to set off, the Lender
exercising such right irrevocably agrees to purchase for cash (and the other
Lenders irrevocably agree to sell) participation interests in each other
Lender’s outstanding Revolving Loan as would be necessary to cause such Lender
to share the amount of the property set off with the other Lenders based on each
Lender’s Pro Rata Percentage.  The  Borrower agrees, to the fullest extent
permitted by law, that any Lender also may exercise its right to set off with
respect to amounts in excess of such Lender’s Pro Rata Percentage of the Debt
then outstanding, and may purchase participation interests in the amounts so set
off from the other Lenders, and upon doing so is to deliver such excess to
Agent, for distribution to the other Lenders in settlement of the participation
purchases described above in this Section.



 
61

--------------------------------------------------------------------------------

 

Section 17.7  Confidentiality


                                For the purposes of this Section, “Confidential
Information” means all financial projections and all other information delivered
to the Agent or any Lender by or on behalf of the Borrower or any of the
Guarantor in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that is clearly
marked or labeled (or otherwise adequately identified) as being confidential
information of the Borrower or the Guarantor, provided that such term does not
include information that (a) was publicly known or otherwise known to the Agent
or any of the Lenders prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by the Agent or the Lenders or
any person acting on their behalf, (c) otherwise becomes known to the Agent or
the Lenders other than through disclosure by the Borrower or any of the
Guarantor or (d) constitutes financial statements delivered hereunder that are
otherwise publicly available.  The Agent and the Lenders will maintain the
confidentiality of such Confidential Information in accordance with commercially
reasonable procedures adopted by the Agent and the Lenders in good faith to
protect confidential information of third parties delivered to them, provided
that the Agent and the Lenders may deliver or disclose Confidential Information
to:


(a)           their respective directors, officers, employees, agents, attorneys
and affiliates (to the extent such disclosure reasonably relates to the
administration of the Debt;


(b)           their respective financial advisors and other professional
advisors who are advised to hold confidential the Confidential Information
substantially in accordance with the terms of this Section;


(c)           any other Lender;


                (d)           a commercial bank, commercial finance lender or
other financial institution to which the Agent or a Lender sells or offers to
sell or assign a portion of their rights and obligations under this Agreement or
any participation therein, provided that so long as no event of Default  has
occurred and remains outstanding, such entity agrees in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section; or


                (e)           any other person or entity (including bank
auditors and other regulatory officials) to which such delivery or disclosure
may be necessary or appropriate (i) to comply with compliance with any
applicable law, rule, regulation or order, (ii) in response to any subpoena or
other legal process, (iii) in connection with any litigation to which the Agent
or a Lender is a party or (iv) if an event of Default has occurred and remains
outstanding, to the extent the Agent may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under this Agreement.


Each Lender becoming a Lender subsequent to the initial execution and delivery
of this Agreement, by its execution and delivery of an Assignment and Transfer
Agreement, is deemed to have agreed to be bound by, and to be entitled to the
benefits of, this Section.



 
62

--------------------------------------------------------------------------------

 

SECTION 18. AGENCY


Section 18.1  Appointment of Agent; Powers


                               Each Lender hereby irrevocably designates and
appoints Agent to act as agent for such Lender under this Agreement and the
other related documents, and irrevocably authorizes Agent to take such action on
its behalf under the provisions of this Agreement and the other related
documents, and to exercise such powers and perform such duties as are expressly
delegated to the Agent by the terms of this Agreement and the other related
documents, together with such other powers as are reasonably incidental
thereto.  In performing its functions under this Agreement, the Agent is acting
solely as an agent of the Lenders, and the Agent does not assume, and is not to
be deemed to have assumed, an agency or other fiduciary relationship with the
Borrower.  The Agent does not have any (a) duty, responsibility, obligation or
liability to any Lender, except for those duties, responsibilities, obligations
and liabilities expressly set forth in this Agreement, or (b) fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities are to be read into this
Agreement or the other documents, or otherwise exist against the Agent.


Section 18.2  Delegation of Agent’s Duties


                                The Agent may execute any of its duties under
this Agreement and all ancillary documents by or through agents or attorneys,
and is entitled to the advice of counsel concerning all matters pertaining to
such duties.


Section 18.3  Disclaimer of Agent’s Liabilities


                                Neither the Agent nor any of its officers,
directors, employees, agents, or attorneys is liable to any Lender for any
action lawfully taken or not taken by the Agent or such person under or in
connection with this Agreement and the other related documents (except for the
Agent’s or such person’s gross negligence or willful misconduct).  Without
limiting the generality of the foregoing, the Agent is not liable to the Lenders
for (i) any recital, statement, representation or warranty made by the Borrower
or the Guarantor or any officer thereof contained in (x) this Agreement, (y) any
other related document or (z) any certificate, report, audit, statement or other
document referred to or provided for in this Agreement or received by the Agent
under or in connection with this Agreement, (ii) the value, validity,
effectiveness, enforceability or sufficiency of this Agreement, the other
related documents or the Agent’s security interests in the Collateral, (iii) any
failure of the Borrower or the Guarantor to perform their respective obligations
under this Agreement and the other related documents, (iv) any loss or
depreciation in the value of, delay in collecting the proceeds of, or failure to
realize on, any Collateral, (v) the Agent’s delay in the collection of the Debt
or enforcing the Agent’s rights against the Borrower or the Guarantor, or the
granting of indulgences or extensions to the Borrower, any of the Guarantor or
any account debtor of the Borrower, or (vi) for any mistake, omission or error
in judgment in passing upon or accepting any Collateral.  In addition, the Agent
has no duty or responsibility to ascertain or to inquire as to the observance or
performance of any of the terms, conditions, covenants or other agreements of
the Borrower or the Guarantor contained in this Agreement or the other related
documents, or to inspect, verify, examine or audit the assets, books or records
of the Borrower or the Guarantor  at any time.



 
63

--------------------------------------------------------------------------------

 

Section 18.4                                Reliance and Action by Agent


                                The Agent is entitled to rely, and will be fully
protected in relying, upon legal counsel, independent public accountants and
experts selected by Agent, and is not liable to the Lenders for any action taken
or not taken in good faith based upon the advise of such counsel, accountants or
experts.  In addition, the Agent is entitled to rely, and is fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document believed by the Agent in good faith to be genuine and correct,
and to have been signed, sent or made by the proper person or persons.  The
Agent is fully justified in taking or refusing to take any action under this
Agreement and the other related documents unless the Agent (a) receives the
advice or consent of the Lenders or the Required Lenders, as the case may be, in
a manner that the Agent deems appropriate, or (b) is indemnified by the Lenders
to the Agent’s satisfaction against any and all liability, cost and expense
which may be incurred by the Agent by reason of taking or refusing to take any
such action.  The Agent is in all cases fully protected in acting, or in
refraining from acting, under this Agreement and the other related documents in
accordance with a request of all Lenders or the Required Lenders, as the case
may be, and such request and any action taken or failure to act pursuant thereto
is binding upon all Lenders.


Section 18.5  Events of Default


                                The Agent is not to be deemed to have knowledge
or notice of the occurrence of any Default or event of Default hereunder unless
the Agent has received notice from the Borrower or a Lender describing such
Default or event of Default with specificity.  In the event that the Agent
receives such a notice, the Agent will promptly give notice thereof to all
Lenders.  The Agent will take such action with respect to such Default or event
of Default as will be reasonably directed by the Required Lenders provided that
(a) if appropriate, the Agent may require indemnification from the Lenders prior
to taking such action, (b) under no circumstances does the Agent have an
obligation to take any action that the Agent believes in good faith would
violate any law or any provision of this Agreement or the other related
documents, and (c) unless and until the Agent has received direction from the
Required Lenders the Agent may (but is not obligated to) take such action or
refrain from taking action with respect to such Default or event of Default as
the Agent  deems advisable and in the best interests of the Lenders.


Section 18.6  Lenders’ Due Diligence


                                Each Lender expressly acknowledges that neither
the Agent, nor any of its officers, directors, employees or agents, has made any
representation or warranty to such Lender regarding the transactions
contemplated by this Agreement or the financial condition of the Borrower or the
Guarantor, and such Lender agrees that no action taken by the Agent hereafter,
including any review of the business or financial affairs of the Borrower or the
Guarantor, is deemed to constitute a representation or warranty by the Agent to
any Lender.  Each Lender also acknowledges that such Lender has, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as such Lender has deemed appropriate, made its own
credit analysis, appraisal of and investigation into the business, operations,
property, financial condition

 
64

--------------------------------------------------------------------------------

 

and creditworthiness of the Borrower and the Guarantor, and made its own
decision to enter into this Agreement.  Each Lender agrees, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as such Lender deems appropriate at the time, (a) to continue to
make its own credit analyses and appraisals in deciding whether to take or not
take action under this Agreement and (b) to make such investigations as such
Lender deems necessary to inform itself as to the business, operations,
property, financial condition and creditworthiness of the Borrower and the
Guarantor.


Section 18.7  Right to Indemnification


                                The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of (a) this Agreement or any other related document, (b) the transactions
contemplated hereby or (c) any action taken or not taken by the Agent under or
in connection with any of the foregoing, provided that no Lender is liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Agent’s gross negligence or willful misconduct.


Section 18.8  Other Transactions


                                The Agent and any Lender may make loans to and
generally engage in any kind of business with the Borrower, as though the Agent
or such Lender were not the Agent or a Lender hereunder.  With respect to the
Revolving Loan made by the Agent under this Agreement as a Lender, the Agent has
the same rights and powers, duties and liabilities under this Agreement and the
other related documents as any other Lender, and may exercise the same as though
it was not the Agent, and the term “Lender” and “Lenders”  includes the Agent in
its individual capacity as such.


Section 18.9  Resignation of Agent


Agent may resign as the Agent upon 30 days notice to the Lenders, and such
resignation is effective on the earlier of (a) the appointment of a successor
Agent by the Lenders or (b) the date on which such 30-day period expires.  If
the Agent provides the Lenders with notice of its intention to resign as Agent,
the Lenders agree to appoint a successor to the Agent as promptly as possible
thereafter, whereupon such successor succeeds to the rights, powers and duties
of the Agent, and the term “Agent”  means such successor effective upon its
appointment.  Upon the effective date of an Agent’s resignation, such Agent’s
rights, powers and duties as Agent immediately terminate, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement.  After an Agent’s resignation hereunder, the provisions of this
Section continue to inure to such Agent’s benefit as to any actions taken or not
taken by such Agent while acting as the Agent.



 
65

--------------------------------------------------------------------------------

 

Section 18.10  Voting Rights; Agent’s Discretionary Rights


 Notwithstanding anything contained in this Agreement to the contrary, without
the prior written consent of all Lenders, the Agent will not agree to:


(a)           amend or waive the Borrower’s compliance with any term or
provision of this Agreement, if the effect of such amendment or waiver would be
to (i) increase or reduce the principal of, or rate of interest on, the
Revolving Loan, (iii) reduce or waive the payment of any fee in which all
Lenders share hereunder or (iii) extend the maturity date of any of the Debt or
the date fixed for payment of any installment thereof;


(b)           alter or amend Section 1.1 of this Agreement if the effect thereof
would be to increase the amount of the Revolving Loan; or


(c)           except as otherwise expressly permitted or required hereunder,
release any material Collateral (as determined by the Agent in its reasonable
business judgment).


                In all other respects the Agent is authorized to take or to
refrain from taking any action which the Agent, in the exercise of its
reasonable business judgment, deems to be advisable and in the best interest of
the Lenders, unless this Agreement specifically requires the Borrower or the
Agent to obtain the consent of, or act at the direction of, the Required
Lenders.  Without limiting the generality of the foregoing sentence, and
notwithstanding any other provision of this Agreement to the contrary, the Agent
has the right in its sole discretion to (i) determine whether the requirements
for eligibility set forth in the definition of “Qualified Accounts” are
satisfied, (ii) establish, adjust and release the amount of reserves, (iii) make
Overadvances in accordance with Section 1.1(f) of this Agreement, (iv) release
any Collateral as permitted by this Section, and (v) amend any provision of this
Agreement or the other related documents in order to cure any error, ambiguity,
defect or inconsistency set forth therein.  In the event the Agent terminates
this Agreement pursuant to the terms hereof, the Agent agrees to cease making
additional Revolving Loan advances upon the effective Termination Date, except
for Revolving Loan or advances which the Agent in its sole discretion determines
are reasonably required to preserve, protect or realize upon the Collateral.


Section 18. 11   Deemed Consent


                If a Lender’s consent to a waiver amendment or other course of
action is required under the terms of this Agreement and such Lender does not
respond to any request by the Agent for such consent within ten (10) banking
days after the date of such request, such failure to respond is deemed a consent
to the requested course of action.


Section 18.12  Notice of Termination of Commitment


                Each Lender agrees that such Lender, acting alone, may terminate
its Commitment only as of the initial or any subsequent anniversary date
following the Effective Date, and then only by giving the Agent one hundred
twenty (120) days prior written notice thereof.  Within 30 days after receipt of
such termination notice, the Agent at its option agrees to either (a) give
notice of termination of this Agreement and the Revolving Loan to the Borrower
hereunder pursuant to

 
66

--------------------------------------------------------------------------------

 

Section 14.1 hereof, or (b) purchase such Lender’s entire Commitment hereunder
for the full amount thereof as of the date of such purchase, plus accrued
interest to the date of such purchase.


Section 18.13  Survival of Agreements of the Lenders


The obligations of the Lenders set forth in this Article 18 survive the
termination of this Agreement.








[Signatures appear on the following page]

 
67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, Guarantor, Lenders and Agent have executed
this Agreement.


Borrower:


Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
SPAR Group, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
SPAR Incentive Marketing, Inc.
  By:  /s/ James R. Segreto                                           
James  R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
PIA Merchandising Co., Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
Pivotal Sales Company
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
National Assembly Services, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
SPAR Acquisition, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq
   SPAR Trademarks, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary





Signatures to Revolving Loan and Security Agreement continued on following
page……

 
68

--------------------------------------------------------------------------------

 

…….   continuation of signatures to Revolving Loan and Security Agreement


Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq.
SPAR Marketing Force, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq.
SPAR, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq.
SPAR/Burgoyne Retail Services, Inc.
f/k/a Retail Information, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift       
Lawrence David Swift, Esq.
SPAR Group International, Inc.
  By:  /s/ James R. Segreto                                           
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   





Signatures to Revolving Loan and Security Agreement continued on following
page……

 
69

--------------------------------------------------------------------------------

 



…….   continuation of signatures to Revolving Loan and Security Agreement


Commitment Amount:


$5,000,000.00  -    Revolving Loan
(AGENT/LENDER)
     
STERLING NATIONAL BANK
     
By:   /s/ Murray R. Markowitz
Murray R. Markowitz
   First Vice President
 
       
$1,500,000.00   -    Revolving Loan
(LENDER)
     
CORNERSTONE BANK
     
By:   /s/ John V. Lavin
John V. Lavin
                Vice President
   








 
70

--------------------------------------------------------------------------------

 



EXHIBIT A


(i) “Accounts”,  which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all accounts and any and all
obligations of any kind at any time due and/or owing to the Borrower and all
rights of the Borrower to receive payment or any other consideration, whether or
not earned by performance, including without limitation, invoices, contract
rights, Accounts, and all other debts, obligations and liabilities for property
sold, leased, licensed, assigned or disposed of, for services rendered, for a
policy of insurance issued or to be issued, for a secondary obligation, arising
out of a credit card or a health-care insurance receivable, in whatever form,
owing to Borrower from any person, firm, governmental authority, corporation or
any other entity, all security therefor, all of which whether now existing or
hereafter acquired, in each case excluding any Foreign Subsidiary Interest.


(ii) “Chattel paper”, which means,  in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all chattel paper and
records that evidence both a monetary obligation and a security interest or
lease in specific goods and software used in the goods, a lease of specific
goods or a lease of specific goods and license of software used in the goods,
including electronic chattel paper or whatever form, owing to Borrower or in
which the Borrower has an interest, all of which whether now existing or
hereafter acquired.


(iii) “Commercial tort claims”, which means, in addition to the definition now
and hereafter contained in the Uniform Commercial Code, all claims arising in
tort in the course of the Borrower’s business more specifically described on the
attachment hereto (if any), all of which whether now existing or hereafter
acquired.


(iv) “Deposit accounts”, which mean, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all deposit accounts,
whether demand, time, savings, passbook or similar accounts maintained by the
Borrower at any bank, all of which  whether now existing or hereafter acquired.


(v) “Equipment”, which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all equipment, machinery, furniture
and all other related goods, all replacements, repairs, modifications,
alterations, additions, controls and operating accessories therefor, all
substitutions and replacements therefor, all accessions and additions thereto of
the Borrower, all of which whether now existing or hereafter acquired.


(vi) “General intangibles”, which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all general intangibles and
payment intangibles and any and all personal property, choses-in-action, and
things in action, leases, income tax refunds, copyrights, licenses, rights,
patents, patent rights, franchise rights, distributorship rights, trademarks,
trade names, service marks, trademark rights, formulae, customer lists and
goodwill of the Borrower, all of which whether now existing or hereafter
acquired, in each case excluding any Foreign Subsidiary Interest.



 
71

--------------------------------------------------------------------------------

 

(vii) “Goods”, which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all goods, fixtures, manufactured
homes and embedded computer programs and all things and property of the Borrower
which are not otherwise defined in this Exhibit A, all of which whether now
existing or hereafter acquired.


(viii) “Instruments”, which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all instruments, negotiable
instruments or other writings that evidence a right of the Borrower to payment
of a monetary obligation that is transferable in the ordinary course of the
Borrower’s business with any necessary endorsement or assignment, all of which
whether now existing or hereafter acquired, in each case excluding any Foreign
Subsidiary Interest.


(ix) “Inventory”, which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all inventory and all goods,
merchandise or other personal property held by the Borrower for sale or lease or
under a contract of service or to be furnished under labels and other devices,
names or marks affixed thereto for purposes of selling or identification, and
all right, title and interest of the Borrower therein and thereto, all raw
materials, packaging and shipping materials, work or goods in process or
materials and supplies of every nature used, consumed or to be consumed in the
Borrower’s business, all of which whether now existing or hereafter acquired.


(x) “Investment property”, which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, and all of the Borrower’s
certificated or uncertificated securities, security entitlements, securities
accounts, commodity contracts or commodity accounts whether now existing or
hereafter acquired, in each case excluding any Foreign Subsidiary Interest or
Inactive Subsidiary Interest.


(xi) “Letter of credit rights”, which means, in addition to the definition now
and hereafter contained in the Uniform Commercial Code, all of the Borrower’s
rights to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance, whether now existing or hereafter acquired.
 
 
(xii) All promissory notes, documents, software and supporting obligations (and
security interests and liens securing them) of the Borrower as now and hereafter
defined in the Uniform Commercial Code whether now existing or hereafter
acquired,


(xiii) As to all of the foregoing (i) through (xii) inclusive, all cash
proceeds, non-cash proceeds and products thereof, additions and accessions
thereto, replacements and substitutions therefor.

 
72

--------------------------------------------------------------------------------

 

EXHIBIT B


PATENT AND TRADEMARK  COLLATERAL ASSIGNMENT


Optional:  Use as opening paragraph for already issued patents/trademarks:


WHEREAS, _________________________ (the “Grantor”) is the owner of the entire
right, title and interest in and to the United States Patents and Trademarks,
Trade names and registrations listed on Schedule “A” attached hereto and made a
part hereof (the “Patents and Trademarks”), which are registered in the United
States Patent and Trademark Office; and


Optional:  If patent or trademark application, use the following opening
paragraph:


WHEREAS,   ________________________. (the “Grantor”) is the owner of the entire
right, title and interest in and to the United States Patents and Trademarks,
Trade names and registration applications and/or as they may hereafter be
granted and listed on Schedule “A” attached hereto and made a part hereof (the
“Patents and Trademarks”), which are registered in the United States Patent and
Trademark Office; and


WHEREAS, _____________ BANK, having offices at _______________, identified as
the “Agent” and a “Lender” under that certain Revolving Loan and Security
Agreement dated _____________________ (as the same may be supplemented,
modified, amended or restated from time to time, the “Loan Agreement”), is
desirous of acquiring a collateral assignment of and continuing security
interest in said Patents and Trademarks as Agent for the benefit of all of the
Lenders (in such capacity, the “Grantee”);


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the Grantor, its
successors and assigns does hereby collaterally transfer, assign and set over,
and grants a continuing security interest, to Grantee, its successors,
transferees and assigns, all of its present and future right, title and interest
in and to the Patents and Trademarks and all proceeds thereof and all goodwill
associated therewith.   The terms and provisions of the Loan Agreement are
hereby incorporated by reference into this assignment as if they were fully set
forth herein and this assignment were the Agreement referred to therein.


IN WITNESS WHEREOF, the undersigned has caused this Patent and Trademark
Collateral Assignment to be executed on this ________ day of _______________.



 
(Name of Grantor)
 
By its Attorney in Fact
     
STERLING BANK
     
By: ______________________




 
73

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF ASSIGNMENT AND TRANSFER AGREEMENT


ASSIGNMENT AND TRANSFER AGREEMENT


                Reference is made to the Revolving Loan, Term Loan and Security
Agreement dated as of ________, 2010 (as amended, restated supplemented or
otherwise modified and in effect from time to time, the “Agreement”) among
__________, a _____________ (the “Borrower”), the financial institutions from
time to time party thereto, as lenders (collectively, the “Lenders”, and
individually, each a “Lender”), and ________________________, as agent for the
Lenders (in such capacity, the “Agent”).  Capitalized terms used in this
Assignment and Transfer Agreement (this “Agreement”) and not otherwise defined
will have the meanings given to such terms in the Agreement.  This Agreement,
between the Assignor (as defined and set forth on Schedule 1, which is made a
part of this Agreement) and the Assignee (as defined and set forth on Schedule
1) is effective as of Transfer Date (as set forth on Schedule 1).


                1.           The Assignor hereby irrevocably sells and assigns
to the Assignee, without recourse to the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, without recourse to the
Assignor, as of the Transfer Date, an undivided interest (the “Assigned
Interest”) in and to all of the Assignor’s rights and obligations under the
Agreement respecting those, and only those, portions of the financing facilities
contained in the Agreement as are set forth on Schedule 1 (collectively, the
“Assigned Facilities”), in an amount for each of the Assigned Facilities as set
forth on Schedule 1.


                2.           The Assignor: (i) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or any
other instrument, document or agreement executed or delivered in connection
therewith (collectively the “Revolving Loan Documents”), or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, any Collateral thereunder or any of the other Revolving Loan
Documents, other than a representation and warranty that the Assignor is the
legal and beneficial owner of the Assigned Interest and that the Assigned
Interest is free and clear of any adverse claim; and (ii) makes no
representation or warranty and assumes no responsibility with respect to (x) the
financial condition of the Borrower or any Guarantor, or (y) the performance or
observance by the Borrower or any Guarantor of any of their respective
obligations under the  Agreement or any of the Revolving Loan Documents.


                3.           The Assignee (i) represents and warrants that it is
legally authorized to enter into this Agreement, (ii) confirms that it has
received a copy of the Agreement as amended through the Transfer Date, together
with the copies of the most recent financial statements of the Borrower, and
such other documents and information as the Assignee has deemed appropriate to
make its own credit analysis, (iii) agrees that the Assignee will, independently
and without reliance upon the Agent, the Assignor or any other Lender and based
on such documents and information as the Assignee  deems appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, (iv) appoints and authorizes the Agent to take such action
as agent on

 
74

--------------------------------------------------------------------------------

 

the Assignee’s behalf and to exercise such powers under the Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (v) agrees that the Assignee will be bound by the
provisions of the Agreement and will perform in accordance with its terms all
the obligations which by the terms of the  Agreement are required to be
performed by it as Lender, and (vi) if the Assignee is organized under the laws
of a jurisdiction outside the United States, attaches the forms prescribed by
the Internal Revenue Service of the United States certifying as to the
Assignee’s exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the  Agreement or such other documents
as are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty.


4.           Following the execution of this Assignment and Transfer Agreement,
such agreement will be delivered to the Agent for acceptance by the Agent,
effective as of the Transfer Date.


5.           Upon such acceptance, from and after the Transfer Date, the Agent
is to make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) for the benefit of the Assignee,
whether such amounts have accrued prior to the Transfer Date or accrue
subsequent to the Transfer Date.  The Assignor and the Assignee are to make all
other appropriate adjustments in payments for periods prior to the Transfer Date
made by the Agent or with respect to the making of this assignment directly
between themselves.
 
6.           From and after the Transfer Date, (i) the Assignee is a party to
the  Agreement and, to the extent provided in this Agreement, has the rights and
obligations of a Lender thereunder, and (ii) the Assignor is, to the extent
provided in this Agreement, deemed to have relinquished its rights and released
from its obligations under the  Agreement.


7.           THIS ASSIGNMENT AND TRANSFER AGREEMENT WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers on Schedule 1 hereto.






__________________________________





 
75

--------------------------------------------------------------------------------

 

Schedule 1
 to
 Assignment and Transfer Agreement






Name of Assignor:                                __________________________


Name of Assignee:                                __________________________


Effective Date of Assignment:                                         ________,
200__




Assigned Facilities Assigned
Percentage of Facilities Assigned
Dollar Amount
           
Revolving Loan
_____%
$________







ASSIGNOR:
ASSIGNEE:
   
_____________________________
_____________________________
       
By: __________________________
By: __________________________
Its:___________________________
Its:___________________________







Accepted by the Agent:
________________________


________________________, as Agent as aforesaid


By: __________________________
                                              Its:___________________________

 
76

--------------------------------------------------------------------------------

 

EXHIBIT D


CERTAIN ADDITIONAL DEFINED TERMS AND INTERPRETATIVE PROVISIONS


 
 
“Domestic Subsidiary” shall mean any Subsidiary of SGRP organized in a state or
territory of the United States of America, whether wholly or partially owned,
and whether now existing or hereafter acquired or created, but excluding SPAR
Canada, Inc., and excluding each Inactive Subsidiary.  Although SPAR Canada
Inc., is a Nevada corporation, it is classified as a Foreign Subsidiary for the
purposes of this Agreement and the other Loan Documents.
 
 
“Foreign Subsidiary” means SPAR Canada, Inc., a Nevada Corporation, or any
direct or indirect Subsidiary of SGRP organized in any jurisdiction outside of
the United States, whether wholly or partially owned, and whether now existing
or hereafter acquired or created.
 
 
“Foreign Subsidiary Interest” shall mean any equity investment in, any security
or other investment property issued by, any loan or other advance to, any
account or other payable from, or any asset or property of any Foreign
Subsidiary.
 
 
“Inactive Subsidiary” shall mean any of the following direct and indirect
subsidiaries of  SGRP: Pacific Indoor Display Co , Inc., a California
corporation; Pivotal Field Services, Inc., a Nevada corporation; Retail
Resources, Inc., a Nevada corporation; SPAR All Store Marketing Services, Inc.,
a Nevada corporation; SPAR Bert Fife, Inc., a Nevada corporation; SPAR
Marketing, Inc., a Nevada corporation; SPAR Marketing, Inc. (f/k/a SPAR
Acquisition, Inc.), a Delaware corporation; SPAR Megaforce, Inc., a Nevada
corporation; SPAR/PIA Retail Services, Inc., a Nevada corporation; and SPAR
Technology Group, Inc. (f/k/a SPARinc.com, Inc.), a Nevada corporation.
 
 
“Inactive Subsidiary Interest” shall mean any equity investment in, any security
or other investment property issued by, any loan or other advance to, any
account or other payable from, or any asset or property of any Inactive
Subsidiary.
 
 
“Permitted Indebtedness” shall mean any indebtedness or liability on account of
either borrowed money, the deferred purchase price of property, or the lease of
assets or property for the conduct of business consisting of any of the
following:
 
(a)
the Debt to Agent and Lenders;

 
(b)
any trade payable incurred or trade credit received in the normal course of
business;

 
(c)
any such indebtedness or liability under any operating lease for Equipment or
real property incurred in the normal course of business;

 
(d)
any purchase money indebtedness, capital lease obligation or related liability
incurred in the purchase or lease of Equipment in the ordinary course of
business, or any extension, renewal or refinancing thereof, so long as each is
secured only by the applicable Permitted Liens and the aggregate amount of all
purchase money indebtedness and allocated principal amounts under such
capitalized leases does not exceed $2,000,0000 at any time;

 
(e)
any such indebtedness or liability under the Subordinated Anthony Facility;

 
(f)
any such indebtedness or liability under any unsecured corporate credit card;

 
(g)
any such indebtedness or liability under any Permitted Guaranty;

 

 
77

--------------------------------------------------------------------------------

 

(h)
any such indebtedness or liability on terms approved in its sole discretion by
the Agent in writing, including any subordination terms required by the Agent,
all in form and substance acceptable to the Agent, as evidenced by the Agent’s
execution thereof;

 
(i)
any such indebtedness or liability (i) set forth on Schedule 1 annexed hereto,
(ii) otherwise permitted by this Agreement or any other Loan Document, or (iii)
disclosed in the Delivered Financials;

 
(j)
any extension, renewal or refinancing of any such indebtedness or liability on
substantially equivalent or better terms (but without any increase of the
original maximum principal amount).

 
 
“Permitted Guaranty” shall mean any Guaranty:
 
(a)
that the supporting Borrower could have incurred directly without violation of
this Agreement;

 
(b)
under the Subordinated Anthony Facility;

 
(c)
any such agreement or obligation on terms approved in its sole discretion by the
Agent in writing, including any subordination terms required by the Agent, all
in form and substance acceptable to the Agent, as evidenced by the Agent’s
execution thereof;

 
(d)
any Guaranty of Indebtedness not exceeding $1,000,000 in the aggregate at any
time outstanding;

 
(e)
any such agreement or obligation (i) set forth on Schedule 1 annexed hereto,
(ii) otherwise permitted by this Agreement or any other Loan Document, or (iii)
disclosed in the Delivered Financials;

 
(f)
any such obligation or liability in favor of the Agent for the benefit of the
Lenders; or

 
(g)
any extension, renewal or refinancing of any such indebtedness or liability on
substantially equivalent or better terms (but without any increase of the
original maximum supported principal amount).

 
 
“Permitted Investment” shall mean any of the following:
 
(a)
the existence or continuation of any and all then existing investments in any
other Domestic Subsidiary, Inactive Subsidiary or Foreign Subsidiary and any new
investment permitted by Section 7.1;

 
(b)
deposit or other accounts established with the Agent or any Lender;

 
(c)
investments in direct obligations of the United States of America or any of its
political subdivisions whose obligations constitute the full faith and credit
obligations of the United States of America and have a maturity of one year or
less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Cooperation) provided that
such investments are maintained by, with, or with the consent of Agent.

 

 
78

--------------------------------------------------------------------------------

 

 
“Permitted Lien” shall mean any of the following Liens:
 
(a)
Liens for taxes, levies, claims or other governmental charges that are either
(i) not yet delinquent, (ii) being contested in good faith and supported by
reasonably sufficient reserves established in accordance with GAAP, or (iii)
immaterial in amount;

 
(b)
Liens in favor of Agent or any Lender created, contemplated or permitted by this
Agreement or any other Loan Document;

 
(c)
Liens of mechanics, carrier, warehousemen, suppliers and laborers arising by
operation of law securing obligations that are either (i) not yet delinquent,
(ii) being contested in good faith and supported by reasonably sufficient
reserves established in accordance with GAAP, (iii) immaterial in amount, or
(iv) subordinated on terms reasonably acceptable to Agent;

 
(d)
easements, rights-of-way, restrictions and other similar encumbrances that, in
the aggregate, do not materially interfere with the use or occupation of those
properties or assets;

 
(e)
any statutory Lien incurred in the ordinary course business respecting worker’s
compensation, unemployment insurance, statutory obligations or social security
legislation, or required by law as a condition precedent to the transaction of
business or the exercise of any related privilege or license subject to such
Lien, so long as the underlying obligations secured by such Liens are either (i)
not yet delinquent, (ii) being contested in good faith and supported by
reasonably sufficient reserves established in accordance with GAAP, or (iii)
immaterial in amount;

 
(f)
any Lien arising under or in respect of any judgment, award or other court order
that is effectively discharged or stayed (as to levy, execution or other
recovery) within 30 days from the inception thereof;

 
(g)
any deposit made or similar security granted in the ordinary course of business
to secure the performance of any tender, bid, lease, customer or vendor contract
or similar obligation;

 
(h)
any contractual right, title, interest, defense or claim of any other party (or
its assignee) under and respecting any account, contract or other general
intangible, instrument, insurance policy, lease, note, warranty or other
intangible of the Borrower;

 
(i)
any Liens encumbering or deemed to encumber (A) any Equipment purchased or
leased with a financing permitted by clause (f) of the definition of Permitted
Indebtedness, or (B) any Equipment or other asset or property leased by the
Borrower under any operating lease, in each case so long as such Liens secure
only the corresponding financing or lease obligations and only encumber such
Equipment and related property (i.e., all improvements and accessions thereto,
all related insurance, warranty and contract rights and general intangibles, and
all products and proceeds thereof);

 
(j)
the Liens granted by Borrower under the Subordinated Anthony Facility;

 
(k)
any other Lien granted by Borrower that is approved in its sole discretion by
the Agent in writing, subject to such lien subordination (if any) as the Agent
may require, all in form and substance acceptable to the Agent, as evidenced by
the Agent’s execution thereof;

 
(l)
those Liens (i) set forth on Schedule 1 annexed hereto, (ii) otherwise permitted
by this Agreement or any other Loan Document, or (iii) disclosed in the
Delivered Financials;  or

 
(m)
any extension, renewal or replacement of any such Lien in connection with any
permitted extension, renewal or replacement of the corresponding Permitted
Indebtedness or Permitted Guaranty so long as such Lien is not extended to
encumber any unrelated asset or property and remains subject to any applicable
existing subordination agreements.

 

 
79

--------------------------------------------------------------------------------

 

Certain Interpretative Provisions.  In this Agreement and each other Loan
Document: (a) the meaning of each term defined in singular form also shall apply
to the plural form of such term, and vice versa; each singular pronoun shall be
deemed to include the plural variation thereof, and vice versa; and each gender
specific pronoun shall be deemed to include the neuter, masculine and feminine,
in each case as the context may permit or required; (b) any table of contents or
caption, section or other heading is for reference purposes only and shall not
affect the meaning or interpretation of such document; (c) each reference to any
Section, subsection, Exhibit, Schedule and the like shall mean those of or
attached to such document unless otherwise expressly provided; (d) the words
“hereof”, “herein” and “hereunder” and words of similar import shall refer to
such document as a whole and not to any particular provision of such document;
(e) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “(without limitation)”, whether or not so stated, and in
any event shall not in any way limit the generality of the preceding provision
or preclude any other applicable item that could be encompassed by the preceding
provision; and (f) unless the context clearly requires otherwise, the word “or”
shall have both the inclusive and alternative meaning represented by the phrase
“and/or”.
 
 
80

--------------------------------------------------------------------------------
